GE
} 2

AO 106 (Rev. 04; 10) Application fora Search Warrant

 

UNITED § TATES DIStRicr COURT
for the
In the Matter of the Search of )
i pe Cases
2017 Toyota RAV4, Ohio license plate HNN-1644 } 2 19 - m- T26
)
APPLICATION FORA SEARCH WARRAN T
78 federal lay enforcement Officer or
Penalty of Perjury that Thay
Property to be

an attorney for the S0vernment, request a search
€ reason to believe that on the following Person o
S€0rched and Sive its location).

Warrant and State under
ic Property (identify the person or describe the
located in the Southern District of
Person or describe the PPOPErLy to be Sezeq):

Ohio » there js

OW concealed fidentify the

The basis for the S€arch un,

der Fed. R. Crim, P, 4} (c) is (heck ang OF more):
evidence of 4 Crime:
a Contraband, frur

Nutting a crime
dora Person who is unlawfully restrained
The S€arch is Telated to a Violation of
Code Section Offense Description
21 Section 846 Conspiracy to Distribute 8Nd to Poss, i
Substance
18 USC Section 1956 on

SSESS With Intent to Distribute q Controlied

) is requested

  

bare “ 4 / a
Ley Judge s Signature JP
City and State: Columbus, Ohio i

hited States Mag Jstrate Judge
ay ee

nled name and tithe
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 2 of 89 PAGEID #: 2

AFFIDAVIT IN SUPPORT OF AN APPLICATION FOR
A SEARCH WARRANT

I, Kevin Doyle, being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

1. Iam a Special Agent with Internal Revenue Service, Criminal Investigation (IRS-CT), where I
have been so employed since September 2009, Iam presently assigned to the Columbus, Ohio,
Post of Duty. I am a graduate of the Federal Law Enforcement Training Center in Glynco,
Georgia, where I received specific training in the area of criminal investigation. I also received
instruction on the legal concept of probable cause, as it relates to search and seizure warrants,
and methods and practices of executing such warrants. Over the last nine years I have personally
conducted and assisted other law enforcement officers, on numerous investigations involving the
following crimes: tax evasion, identity theft, wire fraud, conspiracy, narcotics, and money
laundering. The information set forth in this affidavit comes from my personal involvement in
this investigation, as well as information provided to me by other law enforcement officers.

2. Your Affiant has investigated and is continuing to investigate the following individuals and
businesses for various offenses related to narcotics trafficking and money laundering:

A. JOSE LUIS ROSALES-OCAMPO (“JOSE ROSALES”) and JOSE LUIS
ROSALES LLC, DBA LOS ROSALES (“LOS ROSALES”);

B. THANIA ROSALES-GUADARRAMA AKA “NATALIE” (“THANIA ROSALES”)
and LOS ROSALES 2 LLC (“LOS ROSALES 2”);

C. JOSUE GAMA-PEREZ (“JOSUE GAMA”) and EXPRESS CELLULAR Y MAS

LLC (“EXPRESS CELLULAR”);
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 3 of 89 PAGEID #: 3

G.

H

3. Based on the facts set forth herein, my experience, and the experience of other law enforcement

*

DULCE ROSALES-GUADARRAMA (“DULCE ROSALES”), AKA DULCE
ROSALES, AKA DELCY BONILLA-CHACON, AKA DELCY N. BONILLA,
AKA DULCE BONILLA; AKA “POOCHIES”; AKA “PUCHONA”;
ELIEZAR MENDOZA-NAVA (“MENDOZA-NAVA”);

RODRIGO ESQUEDA-VAZQUEZ (“ESQUEDA-VAZQUEZ”);

JULIO ANGEL HOMER GONZALEZ (“GONZALEZ”);

RODOLFO FRANCO-VALDEZ (“FRANCO-VALDEZ”).

officers with whom I have conferred, I submit that there is probable cause to believe that

between 2013 and 201 9, the exact dates being unknown, the above named individuals conspired
with others to distribute narcotics in the Southern District of Ohio, in violation of Title 21 U.S.C.

§ 846; and to launder narcotics proceeds from the Southern District of Ohio, to Mexico, through

the businesses LOS ROSALES, LOS ROSALES 2, and EXPRESS CELLULAR, all in

violation of Title 18 U.S.C. § 1956(h).

4. The purpose of this affidavit is to secure Search Warrants for the following locations, to include

the curtilage and any vehicles on the curtilage--

A. LOS ROSALES:

i. 1028 Shady Lane Rd., Columbus, OH 43227, (business location of LOS
ROSALES, owned and operated by JOSE ROSALES); and

ii. 1805 Elaine Rd., Columbus, OH 43227, (residence of JOSE ROSALES).

B. LOS ROSALES 2:

1. 4340 East Main St., Suite A, Columbus, OH 43213, (business location of LOS

ROSALES 2, owned and operated by THANIA ROSALES); and

ii. 3470 Oak Bend Blvd., Canai Winchester, OH 43110, {residence of THANIA
ROSALES).

* .
Affidavit-JOSE LUIS ROSALES-OCAMPO, et ai. Page 2
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 4 of 89 PAGEID #: 4

C. EXPRESS CELLULAR:

i. 4260 Eastland Square Dr., Columbus, OH 43232, (business location of
EXPRESS CELLULAR); and

ii. 720 Preston Trails Dr., Pickerington, OH 43147, (residence of JOSUE GAMA
and DULCE ROSALES).

D. Vehicles:

i. 2013 GMC Terrain, Ohio license plate HNE-1210, red in color, registered to
JOSE LUIS ROSALES-OCAMPO;

ii. 2017 Toyota RAV4, Ohio license plate HNN-1641, black in color, registered to
Luis Alcauter (known to be driven by THANIA ROSALES);

iii, 2017 Acura MDX, Ohio license plate HHH-6056, white in color, registered to
JOSUE GAMA-PEREZ; and

iv. 2000 Chevrolet Express Cargo, Ohio license plate GBA-6818, white in color,
registered to Windows and Houses Cleaning Gama.

5. This affidavit will provide probable cause to believe that searches of these locations will uncover
fruits, evidence, or instrumentalities of a crime, namely criminal violations of Title 18 U.S.C. §
1956, and 21 U.S.C. § 846, All of these locations are described more specifically in Attachment
A. The items to be seized are documented in Attachment B.

6. NOTE: All dates, times, and amounts set forth subsequently in this Affidavit should be
understood to be approximate.

7. NOTE: Whitehall is a city in Franklin County, Ohio, and an enclave on the east side of
Columbus. For the purposes of this Affidavit, Whitehall and Columbus will be understood to be
synonymous.

8. NOTE: ELIEZAR MENDOZA-NAVA, RODRIGO ESQUEDA-VAZQUEZ, JULIO

ANGEL HOMER GONZALEZ, and RODOLFO FRANCO-VALDEZ (FRANCO-

 

 

 

   

 

 

 

 

 

Affidavit-JOSE LUIS RO

SALES-OCAMPO, et al. Page 3

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 5 of 89 PAGEID #: 5

VALDEZ) were all subjects of narcotics investigations and have been indicted on narcotics

charges in Franklin County.

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 4

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 6 of 89 PAGEID #: 6

CASE BACKROUND
Financial Crimes Enforcement Network

9. The following guidance was provided by the Financial Enforcement Crimes Network (FinCEN).
I am familiar with FinCEN’s guidance, and the below information, from training and from my
experience as an investigator.

10. In 2011, FinCEN issued a final rule (“2011 MSB Final Rule”) defining a money services
business (“MSB”) as, “a person wherever located doing business, whether or not on a regular
basis or as an organized or licensed business concern, wholly or in substantial part within the
United States,” operating directly, or through an agent, agency, branch, or office, who functions
as, among other things, a “money transmitter.”

11. FinCEN’s regulations define the term “money transmitter” to include a “person that provides
money transmission services,” or “any other person engaged in the transfer of funds.”

12. The term “money transmission services” is defined by FinCEN to mean the acceptance of
currency, funds, or other value that substitutes for currency from one person and the transmission
of currency, funds, or other value that substitutes for currency to another location or person by
any means.

13. The Bank Secrecy Act (“BSA”) regulatory framework begins with the expectation that financial
institutions will operate under a culture of compliance supported by senior leadership, including
owners, boards of directors, and senior executives. This culture of compliance will dictate the
basic norms of behavior, knowledge, and transparency under which the management team,

employees, and service providers will be held accountable.

   

     

t-JOSE LUIS ROSALES-O

ffidavi

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 7 of 89 PAGEID #: 7

14. The BSA and its impiementing regulations require MSBs to develop, implement, and maintain
an effective written anti-money laundering program (“AML program”) that is reasonably
designed to prevent the MSB from being used to facilitate money laundering and the financing of
terrorist activities. The AML program must, at a minimum: (a) incorporate policies, procedures
and internal controls reasonably designed to assure ongoing compliance (including verifying
customer identification, filing reports, creating and retaining records, and responding to law
enforcement requests); (b) designate an individual responsible to assure day-to-day compliance
with the program and BSA requirements; (c) provide training for appropriate personnel,
including training in the detection of suspicious transactions; and, (d) provide for independent
review to monitor and maintain an adequate program.

15. The AML program must be approved by the owner of the financial institution, or by the owner’s
representative (in the case of a corporation, such representative is the Board of Directors). To
assure that an AML compliance program is reasonably designed to meet the requirements of the
BSA, MSBs should structure their programs to be risk-based. According to FinCEN MSBs
should assess their individual exposure to the risk of money laundering, terrorism finance, and
financial crime based on the composition of customer base, the geographies served, and the
financial products and services offered. MSBs must properly manage customer relationships and
effectively mitigate risks by implementing controls commensurate with those risks.

16. A well-developed risk assessment is part of sound risk management and assists MSBs in
identifying and providing a comprehensive analysis of their individual risk profile. As part of its
risk assessment, an MSB should determine both the identity and the profile of its customers, and
MSBs must know enough about their customers to be able to determine the risk level they

represent to the institution.

    
 

“Affidavit OSE Li LUIS "ROSALES. OCAMPO, ¢ et tal

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 8 of 89 PAGEID #: 8

Overview of a Wire Transfer

17. Corporate MSBs often contract through numerous agents to provide wire transfer services.
(NOTE: The term “wire transfer” is used throughout this affidavit. “Wire transfer” should be
understood to be a money transfer through an MSB as opposed to a transfer through a traditional
bank). As an example from this investigation, Girosol Corporation is a corporate MSB and LOS
ROSALES serves as their agent.

18. In the typical transaction, the wire transfer process begins when a customer (sender) enters into
an authorized MSB agent for the purpose of sending money to a receiver (beneficiary).

19. The MSB agent is either connected to their corporate MSB via a computer terminal or by a direct
telephonic connection (often a red phone as described herein).

20. The customer provides their own name, address, and telephone number. The customer also
provides the name of the receiver (beneficiary) of the wire transfer, as well as the receiver’s city,
state, and country.

21. The customer will cither provide this information directly to an employee at the MSB agent
location for the employee to enter it into the corporate MSB computer system, or the customer
uses the red telephone at the sending agent location to speak directly with an operator who works
for the corporate MSB; either way the same result is achieved.

22. After the information is collected, the sender provides the principal amount to be transferred
including the send fee, in cash to the MSB agent. The fee for a wire transfer from the United
States to Mexico is often $10. The sender is then provided a receipt containing all of the
provided information plus the date and time the transfer was sent and a unique transaction

number sometimes called an MT'CN (Money Transfer Control! Number). This MTCN number is

     

 

      

 

 

ffidavit-JOSE LUIS ROSALES-OCAMPO

    

Se i = is EE aE Ee Tee =. a 3 ae = = a
, etal. Page 7

 

 

 
23.

24,

25.

26.

27.

28,

Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 9 of 89 PAGEID #: 9

provided by the customer to the intended beneficiary and is required for the wire transfer to be
paid out in Mexico.

MSB agents must provide the corporate MSB with the cash they have collected from conducting
wire transfers for customers, MSB agents generally provide this cash through bank deposits.
According to the BSA and its implementing regulations, MSB agents that provide money
transfer services must obtain and record specific information for each money transfer of $3,000
or more, regardless of the method of payment. Many corporate MSBs impose more stringent
requirements upon their agents and Tequire them to maintain the sender’s information for lower
dollar transactions—such as any transaction above $1,000.

The corporate MSB relies upon their contracted MSB agents to follow anti-money laundering

corporate policies and state and federal laws and regulations.

MSB Money Laundering and the “Many to Many” Scheme

The Arizona Attorney General maintains a centralized searchable database of the financial

 

transactions of global MSBs. This database is maintained by analyst and law enforcement
professionals recognized as experts in money laundering activity. This database provides data,
meaningful data analysis, collaboration and training to investigators, analysts, and prosecutors
nationwide in their efforts to disrupt criminal organizations and dismantle their operations.

The analysis of transaction data supplied by multiple MSBs over a period of time reveals the
preferred and most often frequented MSBs by organized criminals; the data further reveals
potential vulnerabilities in AML programs of participating MSBs.

Based on my experience, research, and consultation with other law enforcement officers, I know
it is common for drug trafficking organizations to use recording and paying agent locations of

MSBs to launder probable heroin, fentanyl and methamphetamine proceeds from U.S.

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 8
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 10 of 89 PAGEID #: 10

distribution cities to drug source cities in Mexico. An Intelligence Report issued by the Arizona
Attorney General (“AAG”) in March of 2015, titled, “Money Transmission Techniques Used in
the Sinaloa Corridor,” revealed three overarching techniques utilized by drug traffickers to remit
cash through MSBs to sources in Sinaloa, Mexico. Two of the techniques, “Many to One,”
defined as many sender names sending to one recipient name; and “One to Many,” defined as
one sender name to many recipient names, were discussed in detail in a December 2014
Intelligence Report issued by the AAG which was titled, “Correlation Between U.S. Heroin
Markets and Money Transfer Payments to Mexico Source Areas.”

29. MSB anti-money laundering compliance systems, as currently designed, detect and interdict high
risk frequent payouts to one recipient from multiple senders or the inverse—high frequency
transfers from one sender to many payees. The third money laundering technique referenced
above involves money transfers from many non-repetitive sender names to many different payee
names in a defined high risk corridor (otherwise known as the “Many to Many” typology).
Automated tools designed to detect the “Many to Many” typology have not as yet been
developed by the MSB industry.

30. As an example of the “Many to Many” typology, AAG financial analysts received information
from law enforcement in early 2015 about an arrested suspect in Phoenix, Arizona who was
found in possession of approximately 80 MSB transaction receipts and over two pounds of
heroin. The seized money transfer receipts were analyzed and revealed only two recording agents
in the Phoenix metropolitan area which had sent approximately $80,000 in money transfers over
a two day period. Subsequent investigation of the two recording agent locations and analysis of
several months of transaction activity revealed the agent owners were working directly with

heroin trafficking organizations in the Phoenix metro area by structuring bulk drug cash into

Seca a re rere a rr

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al, Page 9

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 11 of 89 PAGEID #: 11

outbound money transfers. The bulk cash structuring methodology employed by the two
associated recording agents to circumvent AML compliance systems and analytics was
subsequently named “Many to Many” by AAG analysts. (NOTE: As explained later in this
Affidavit the JOSE ROSALES MLO utilizes a “Many to Many” scheme. The scheme utilized
by the JOSE ROSALES MLO varies from the scheme that is described by the AAG in that the
JOSE ROSALES MLO will use sender information more than once.)

“Many to Many” Emerging Risk

31. The “Many to Many” money laundering typology remains very difficult to detect by law
enforcement and MSB compliance analysts because it involves transactions intentionally
structured with non-repetitive sender and payee names and associated identities. Multiple recent
law enforcement investigations revealed complicit recording agents receiving bulk cash
deliveries from drug cash couriers along with lists of payee names and locations to whom
transfers are to be sent. The common definition of “complicit” is: “involved with others in an
illegal activity or wrongdoing.” Based on my experience, research, and consultation with other
law enforcement officers, I am aware that as cash accumulates from drug sales in distribution
cities, couriers transport portions of the cash to complicit recording agents along with lists of
payee names located in Mexico drug source cities. Recording agents collaborate with traffickers
by fabricating different unique sender names and identities for every unique payee name. Those
sender identities are often used no more than twice and then never appear again in transaction
activity—all making it difficult for law enforcement to track and analyze. Involved recording
agents then structure the falsified transactions to be just below the corporate MSB’s
identification threshold, which in turn enables the recording agent to send the most cash per

transaction without also fabricating a fake government ID number. The involved recording

SS a Se a a I NT a STE CET
Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 10
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 12 of 89 PAGEID #: 12

agents in turn are required to provide cash couriers with receipts for each completed transaction
in order to receive their fees and to prove the cash was sent as directed. Corrupt recording agents
are anxious to receive more deliveries of cash and payee name lists because they receive an
agreed upon fee from traffickers for each sent money transfer. The drug cash couriers then send
images of the receipts to traffickers in the intended payout cities in Mexico. Traffickers in drug
source locations then collaborate with complicit paying agents by providing the transaction
receipts including the money transfer reference numbers. Complicit paying agents then simply
pay out the transfers sent to various payee names to a trafficker in drug source locations.

32. Using the “Many to Many” method, the sending and paying agent locations are not knowingly
working directly with one another but are instead individually complicit with drug traffickers
operating in their respective areas. The “Many to Many” money laundering method is
sophisticated and designed to function more clandestinely than the other “One to Many” or

“Many to One” methods, which are also simultaneously detected in high risk corridors.

JOSE ROSALES Money Laundering Organization

33. In 2017, investigators with the High Intensity Drug Trafficking Area (“HIDTA”) Task Force,
Columbus Police Department, and Ohio Organized Crime Investigations Commission, began
investigating a Drug Trafficking Organization (“DTO”) that was believed to be distributing
Heroin in the Southern District of Ohio. During this investigation it was discovered that on more
than one occasion, a member of this DTO went to a business on the east side of Columbus, OH,
that claimed to be a cell phone store.

34. Investigators later discovered that this cell phone store was serving as an agent for more than one
money transfer service. Records obtained from these money transfer services detailed millions of

dollars in wire transfers from the cell phone store to Mexico.

    

a. ee ee a ee St
Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 11
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 13 of 89 PAGEID #: 13

35. Additional investigative work uncovered probable cause to believe that there were in fact three
cell phone stores on the east side of Columbus, OH, that were associated with one another, and
all serving as Third Party Money Launderers (“3PML”) for various Mexican DTOs.

36. By the end of 2018, both the IRS-CI and the Drug Enforcement Administration (DEA) were
participating in this investigation.

37. The three cell phone stores known to be involved in the JOSE ROSALES MLO are as follows:

A. LOS ROSALES-Located at 1028 Shady Lane Rd., Columbus, OH 43227. LOS
ROSALES is owned by JOSE ROSALES. JOSE ROSALES is the father of THANIA
ROSALES (LOS ROSALES 2) and DULCE ROSALES (EXPRESS CELLULAR).

B. LOS ROSALES 2-Located at 4340 East Main St., Suite A, Columbus, OH 43213. LOS
ROSALES 2 is owned by THANIA ROSALES. LOS ROSALES 2 was formerly
located at 3307 East Main St., Columbus, OH 43213.

C. EXPRESS CELLULAR-4260 Eastland Square Dr., Columbus, OH 43232. EXPRESS
CELLULAR is owned by JOSUE GAMA (husband of DULCE ROSALES). The Ohio
Secretary of State lists DELCY N. BONILLA (AKA DULCE ROSALES) as the
Incorporator of EXPRESS CELLULAR.

38. Evidence established during this investigation and subsequently detailed in this Affidavit
establishes probable cause that the JOSE ROSALES MLO, at a minimum, utilized their cell
phone stores as a disguise for a sophisticated money laundering operation. This affidavit will
also establish probable cause that the JOSE ROSALES MLO conducted wire transfers,
structured into amounts of less than $1,000 from larger quantities of bulk cash, with what they
believed were the proceeds of a Specified Unlawful Act (“SUA”), namely narcotics trafficking,

from the Southern District of Ohio, to Mexico. Records obtained from various wire transfer

   

    

   

PO, et al. — mm : : : - Page 12

 

Affidavit-JOSE LUIS ROSALES-OCAM
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 14 of 89 PAGEID #: 14

services show that the wire transfers initiated from members of the JOSE ROSALES MLO to
Mexico exceed $40,000,000 from approximately 2013 to 2019.
39. The evidence provided subsequently in this affidavit will include:

A. Witnesses: Numerous admitted narcotics traffickers provided statements regarding their
interaction with the JOSE ROSALES MLO.

B. The Anti-Money Laundering Training received by the members of the JOSE ROSALES
MLO. As agents for wire transfer services the JOSE ROSALES MLO received training
on subjects including the definition of money laundering, structuring transactions, and
willful blindness.

C. Evidence establishing the relationship between the JOSE ROSALES MLO and
narcotics traffickers MENDOZA-NAVA and ESQUEDA-VASQUEZ.

D. Receipts: During the course of this investigation numerous receipts were recovered for
wire transfers from the JOSE ROSALES MLO that have been altered to remove the
name of the agent (i.e. LOS ROSALES) and the name of the wire transfer service (e.g.
Sigue).

E. Lists: Several lists were recovered from the phones of narcotics traffickers that match up
exactly with beneficiaries of wire transfers from the JOSE ROSALES MLO.

F. Evidence that the listed sender information for wire transfers from the JOSE ROSALES
MLO is fictitious.

G. Evidence establishing the relationship between the JOSE ROSALES MLO and
narcoties traffickers JULIO ANGEL HOMER GONZALEZ and RODOLFO

FRANCO-VALDEZ.

         

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 13
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 15 of 89 PAGEID #: 15

H. Evidence establishing the relationship between the JOSE ROSALES MLO and
narcotics trafficker JUAN RODRIGUEZ-JIMENEZ.

I. Video Surveillance: During the course of this investigation video surveillance was used
to determine if actual customers were entering and exiting JOSE ROSALES MLO
stores in a manner that harmonized with wire transfer records. Investigators determined
that in more than one instance customer arrivals and departures were far less than the
number of wire transfers sent from the JOSE ROSALES MLO during the same time
period.

J. Evidence that, during time periods relevant to this Affidavit, multiple wire transfer
services discontinued their business relationship with the JOSE ROSALES MLO based
on the activity of the MLO.

K. Sales and Income: During the course of this investigation sales tax and income tax
records related to the JOSE ROSALES MLO were obtained. Sales tax records provided
to Your Affiant reflect Reported Taxable Sales Amounts for the JOSE ROSALES MLO
that average less than $3,000 a month. Further, the alleged annual Total Income of the
members of the JOSE ROSALES MLO was often below $20,000.

L. Asset Accumulation: Several members of the JOSE ROSALES MLO have acquired
assets and have significant banking activity.

M. Statistical Analysis: Wire transfer data was analyzed for each of the member stores of the
JOSE ROSALES MLO. This examination revealed the majority of these wire transfers
are conducted to Mexico in amounts less than $1,000.

N. Statistical Analysis by the office of the Arizona Attorney General: Analysts with the

Arizona Attorney General studied the wire transfer activity of the JOSE ROSALES

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 14
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 16 of 89 PAGEID #: 16

MLO and observed that it displayed many of the common red flags for Money
Laundering Organizations.
O. Evidence establishing the ownership and control of the member stores of the JOSE

ROSALES MLO.

   

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 15
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 17 of 89 PAGEID #: 17

PROBABLE CAUSE: JOSE ROSALES MLO

Witnesses

LOS ROSALES - 1028 Shady Lane Rd., Columbus, OH 43227

40. Witness #1 is an admitted narcotics trafficker. According to Witness #1, on the East side of
Columbus, off of Main St., near a Golden Corral and behind a Shell, there’s a cell phone store
that wires money. (NOTE: This location and description match LOS ROSALES.) The store
looks like a real cell phone store and Witness #1 did see people purchasing cell phones and
tablets. Every week for approximately a month in 2017, Witness #1 took approximately $6,000
in cash to the cell phone store so that it could be wired to Nayarit, Mexico. The individual that
ran the cell phone store was a Mexican male. Witness #1 never knew the real name of the
Mexican male. The Mexican male never asked any questions and just accepted money from
Witness #1. The wire transfers never contained the real name of Witness #1 because the Mexican
male never even knew the real name of Witness #1. The Mexican male charged Witness #1 $150
per $1,000 wired. Approximately six names would be provided to wire $6,000 and the names
were switched out each week. The Mexican male was in contact with Witness #1’s source of
supply for narcotics in Mexico. It was Witness #1°s source of supply that originally told him/her
to take money to the Mexican male. The first time Witness #1 went to the cell phone store he/she
was talking to their source and then handed the phone to the Mexican male. Witness #1’s source
of supply also had another individual that took money to the Mexican male. The confirmation
numbers for the wire transfers were sent from the Mexican male to Witness #1 through
WhatsApp and then Witness #1 sent them on to Mexico. The doors to the cell phone store stay
locked and Witness #1 had to call ahead of his/her arrival. Once inside the store, Witness #1 saw

$15,000-$20,000 on the table and there were other individuals dropping off money.

   

 

 

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 16
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 18 of 89 PAGEID #: 18

“Definitely...yeah,” said Witness #1 when asked whether the Mexican male knew the money
was from the sale of narcotics. The Mexican male asked Witness #1 for Cocaine. Witness #1
clarified that the Mexican male wasn’t looking for a user amount of Cocaine; instead the
Mexican male wanted a bulk quantity for someone else. Witness #1 was unable to supply the
Mexican male with Cocaine.

41, Witness #2 is an admitted narcotics trafficker and a former member of a DTO that distributed
Heroin in the Southern District of Ohio. Witness #2 participated in a ride along with
investigators from HIDTA and directed them to each of the three stores known to be members of
the JOSE ROSALES MLO. The same source of supply that directed Witness #2 to take cash to
4340 East Main St., Suite A, Columbus, OH 43213 (NOTE: this is described subsequently),
advised other narcotics traffickers to take money to 1028 Shady Lane Rd., Columbus, OH 43227
(NOTE: this is the location of LOS ROSALES.) There is a dark skinned male Hispanic at 1028
Shady Lane Rd., and he is the father of the female at 4340 East Main St. Witness #2 stated that
the individuals at these two stores know the source of the funds being brought to them because of
the large amounts. The other narcotics traffickers would tell Witness #2 that they had dropped
off $80,000 or $100,000 at these stores.

42. Witness #3 is an admitted narcotics trafficker and a former member of a DTO that distributed
Heroin in the Southern District of Ohio. In approximately February or March of 2018, Witness
#3’s source of supply for Heroin gave him/her $300 for gas and a brown paper bag full of cash.
The source of supply advised Witness #3 to drive to a gas station in Columbus, OH. Witness #3
stated that while he/she was sitting at the gas station two Mexican males walked up to his/her car
and instructed Witness #3 to follow them to a cell phone store behind the gas station. Witness #3

stated that he/she entered the store with the brown paper bag of money and handed it to one of

Afficavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 17
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 19 of 89 PAGEID #: 19

the Mexican males that had walked over to the gas station. Witness #3 stated the Mexican male
took the money into the back room and Witness #3 could hear a money counter machine
running. Witness #3 stated the male exited the back room and nodded at Witness #3 indicating it
was OK and Witness #3 left. Witness #3 stated the very next day he/she drove to Dayton for the
source of supply to pick up Heroin. Witness #3 stated that he/she pulled into a parking lot and a
large African American male approached his/her car. The African American male dropped a
package of Heroin through the window of Witness #3’s vehicle and only said “600”. Witness #3
stated that he/she understood this to mean 600 grams of Heroin. Witness #3 stated that he/she
transported the Heroin back to the source of supply. Witness #3 stated that he/she delivered cash
to this store approximately five times. Each time Witness #3 went to the store he/she always
dealt with the same Mexican male. Witness #3 identified photos of JOSE ROSALES as the
Mexican male he/she dealt with each time. Witness #3 also identified a photo of JOSUE GAMA
as someone he had seen at the store on one occasion. JOSUE GAMA was coming from the back
of the store when Witness #3 saw him. Witness #3 was provided an aerial map of the area of
Shady Lane and Main Street and Witness #3 immediately pointed out 1028 Shady Lane Rd.
Witness #3 called it a fake cell phone store because it operated as a front business and there’s
nothing in there.

43. Witness #4 is an admitted narcotics trafficker. At the request of investigators, Witness #4 made
contact with JOSE ROSALES within the last year. This contact took place at 1028 Shady Lane
Rd., Columbus, OH 43227. Investigators conducted surveillance of LOS ROSALES while
Witness #4 met with JOSE ROSALES. Witness #4 wanted to know if JOSE ROSALES could
wire money for Witness #4. JOSE ROSALES asked how much money and Witness #4 told him

approximately $15,000. JOSE ROSALES told Witness #4 this could be done and the fee would

    

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. — “Page 18
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 20 of 89 PAGEID #: 20

be $100 for each $1,000 wired. If the transfers were frequent JOSE ROSALES would lower the
price to $50 for each $1,000.

44. Witness #5 is a former Supervisor for Brinks. In approximately May 2017, Brinks started picking
up from two new customers. One of the customers was located at 1028 Shady Lane. Witness #5
personally went to the store twice and it appeared the business was just starting. Witness #5 dealt
with an older Hispanic gentleman who was polite and dressed business casual. Witness #5 never
saw any customers at the store. The business had a Brinks safe. Brinks would pick up once a
week from the store. The smallest amount of money picked up was approximately $80,000 and
the most was approximately $120,000. The safe would be completely emptied during the Brinks
pick up. Witness #5 called the store on Shady Lane “Transfast” because he didn’t know what
else to call it and he/she couldn’t locate a store name anywhere. Witness #5’s employees told
him/her there was “nothing” in this store. There were two display cases that contained “junk.”
Witness #5 described the “junk” as the type of items you would find at gas station and provided
an example of a USB cord. Additionally, the door was locked and the Brinks employees had to
knock to get in. Inside of the store there were kids on the floor doing homework. Witness #5
stated he/she wasn’t sure this was a cell phone store but that’s the closest description of what the
business is.

45. Witness #6 is an admitted narcotics trafficker. In 2019, law enforcement observed Witness #6
enter LOS ROSALES at 1028 Shady Lane Rd., Columbus, OH 43227. According to Witness #6
on approximately two occasions he/she entered LOS ROSALES (NOTE: Witness #6 did not
know the name of this business) for the purposes of delivering bulk amounts of cash. Witness #6
was directed to LOS ROSALES by his/her source of supply for Fentanyl. When Witness #6

arrived outside of LOS ROSALES he/she called their source of supply, and the source of supply

    

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 19
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 21 of 89 PAGEID #: 21

called LOS ROSALES. The door was locked and Witness #6 had to be buzzed into LOS
ROSALES, Once Witness #6 entered the door was locked behind him/her. Witness #6 dealt with
a heavyset old man inside of the business. The store had a money counter and bank bands. The
money provided by Witness #6 was processed through the money counter and then the old man
called Witness #6’s source of supply to tell him the amount of the money. This call was not
made on speaker phone. Witness #6 is sure the total money he/she took to LOS ROSALES was
at least $50,000. All of the money Witness #6 took the store was proceeds of Fentanyl. Witness
#6 identified photos of JOSE LUIS ROSALES OCAMPO as the man he/she dealt with at the

business, and stated, “Definitely for sure.”

LOS ROSALES 2 - 4340 East Main St., Suite A, Columbus, OH 43213

46. Witness #2 (referenced above) is an admitted narcotics trafficker and a former member of a DTO
that distributed Heroin in the Southern District of Ohio. Witness #2 participated in a ride along
with investigators from HIDTA and directed them to each of the three stores known to be
members of the JOSE ROSALES MLO. Witness #2 advised that his/her source of supply for
Heroin takes money to 4340 East Main St., Suite A, Columbus, OH 43213 (business address of
LOS ROSALES 2). Witness #2’s source of Heroin used to bring money to this store. On one
occasion in 2018 this same source of supply asked Witness #2 to deliver $20,000 in cash to a
female at this location. The cash was packaged in a bag from a shoe store. Witness #2 described
the female as Hispanic, skinny, and Spanish speaking. The only thing Witness #2 told the female
was who it was that sent Witness #2 to the store and that the package Witness #2 was delivering
was for the female. The female grabbed the bag containing the cash and Witness #2 left.

47. Witness #7 is a convicted narcotics trafficker. Witness #7 identified photos of 4340 East Main

St., Suite A, Columbus, OH 43213, and 3307 East Main St., Columbus, OH 43213 (prior

    
    

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. _ 7 7 Page 20

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 22 of 89 PAGEID #: 22

business address of LOS ROSALES 2), as places where he/she had previously dropped cash off
at. Witness #7 estimated that he/she delivered cash to this business approximately 11-15 times
total beginning in 2017. Each time Witness #4 provided approximately $3,000-$5,000 and the
most Witness #7 ever delivered was $6,000. When Witness #7 dropped off cash, he/she dealt
with a girl he/she knew as “NATALIE.” Witness #7 was shown photos of several women and
positively identified THANIA ROSALES as the woman known to him/her as “NATALIE”.
Witness #7’s level of certainty was 100%. According to Witness #7, the only person he/she ever
dealt with was “NATALIE” and on one occasion there was an old man. According to Witness
#7 the old man was approximately 55 years old and had a droopy eye. Witness #7 identified a
photo of JOSE ROSALES as the old man. Witness #7 was asked if “NATALIE” knew the
money she was wiring was drug proceeds and responded “Oh yea.” The names that are used as
the senders of the wire transfers are made up and “NATALIE” charges $50 per $1,000 wired.
48. Witness #8 is not a narcotics trafficker but has known THANIA ROSALES since at least 2015.
On more than one occasion THANIA ROSALES and Witness #8 have discussed narcotics
trafficking in the Southern District of Ohio. According to Witness #8, THANIA ROSALES did
not know MENDOZA-NAVA’s name but did know that MENDOZA-NAVA was working for
a narcotics trafficker by approximately August of 2018. After the arrest of MENDOZA-NAVA
in December 2018, THANIA ROSALES confirmed to Witness #8 that she had known
MENDOZA-NAVA to be working for a narcotics trafficker. (NOTE: Evidence provided
subsequently will establish probable cause that between August and December of 2018, the
JOSE ROSALES MLO was sending numerous wire transfers to Mexico through THANIA

ROSALES at LOS ROSALES 2 on behalf of the MENDOZA-NAVA DTO.)

EXPRESS CELLULAR - 4260 Eastland Square Dr., Columbus, OH 43232

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 21
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 23 of 89 PAGEID #: 23

49. Witness #2 is an admitted narcotics trafficker and a former member of a DTO that distributed
Heroin in the Southern District of Ohio. Witness #2 participated in a ride along with
investigators from HIDTA and directed them to each of the three stores known to be members of
the JOSE ROSALES MLO. Witness #2 stated that the dark skinned Hispanic male at 1028
Shady Lane Rd., has another daughter named “PUCHONA” at 4260 Eastland Square Dr.,
Columbus, OH 43232. Witness #2’s source of supply told Witness #2 that “PUCHONA” had
wired money for the source of supply.

50. Witness #9 is a convicted narcotics trafficker and a former member of a DTO that distributed
Heroin in the Southern District of Ohio. Witness #9 was directed by his/her source of Heroin to
deliver cash to a Mexican store named EXPRESS CELLULAR. Witness #9 would give money
to a woman or a man at the store. Witness #9 was shown photographs of DULCE ROSALES
and JOSUE GAMA and identified them as the people he/she gave the moncy to at EXPRESS
CELLULAR. Witness #9 knew DULCE ROSALES as “POOCHIES” (NOTE: Your Affiant
is unsure of the proper spelling of this name). Witness #9 made a delivery to EXPRESS
CELLULAR every week or every two weeks for several months beginning in July 2017. The
money delivered by Witness #9 was divided into $1,000 stacks and then placed in a Ziploc bag.
Witness #9 said that the couple charged $50 per $1,000 transferred.

51. Witness #10 is an admitted narcotics trafficker and a former member of a DTO that distributed
Heroin in the Southern District of Ohio. In 2018 Witness #10 delivered a plastic bag containing
approximately $20,000 to a cell phone shop near an apartment off Refugee Rd. Witness #10
didn’t know the name of the business but it was near a Mexican grocery store. The individual
he/she was working for instructed Witness #10 to take the money there. Witness #10 stated there

was a male and female in the store and they were in charge of it. There was no conversation

   
 

         

 

 

 

 

 

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. 7 Page 22

 

 

 

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 24 of 89 PAGEID #: 24

between the individuals in the cell phone store and Witness #10 because they knew he/she was
coming. Witness #10 handed the money to the female and turned around and left. (NOTE:
EXPRESS CELLULAR is cell phone store near the corner of Refugee Rd., and Hamilton Rd.,
in Columbus, OH. EXPRESS CELLULAR is located ina strip mall near a Mexican grocery
store. )

52. Witness #11 is a convicted narcotics trafficker and the former head of a DTO that distributed
Heroin in the Southern District of Ohio. Witness #11 was instructed by one of his/her sources of
Heroin to make contact with her (the woman from the store, EXPRESS CELLULAR). Witness
#11 was instructed to take a shoe box that contained money to the woman at EXPRESS
CELLULAR, and tell the woman that the shoes were for her. The source of the Heroin
explained to Witness #11 that the woman already knew and would be waiting. The woman made
up the names of the senders of the wire transfers. Witness #11 said that he/she made these cash
deliveries once a week from approximately 2015 to 2017. The amount of cash delivered would
normally be between $30,000 and $40,000. Witness #11 was shown photographs of DULCE
ROSALES and JOSUE GAMA and identified them as the people he/she gave the money to at
EXPRESS CELLULAR. Witness #11 mostly dealt with the female (DULCE ROSALES) but
on five or six occasions Witness #11 dealt with the male (JOSUE GAMA). Witness #11 did not
know JOSUE GAMA’s real name or the true identity of DULCE ROSALES. Witness #11 only
knew DULCE ROSALES as “LA POOCHIES.,” Witness #11 estimated that the total amount
he/she gave to the woman and her husband exceeded $1,000,000. Witness #11 said that all the
money was proceeds from drug trafficking and he/she was only one of the individuals using this

business to transfer funds in this manner.

 

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. eee Pages
53.

54.

55.

56.

Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 25 of 89 PAGEID #: 25

Anti-Money Laundering (AML) Training

Wire transfer services generally require their agents to complete AML Training when they
initially become agents and then once annually while they serve as agents. Personnel from
Transfast Remittance, LLC (Transfast), Sigue Corporation (Sigue), and IDT Payment Services,
Inc. (Boss Revolution), provided information about the AML Training they require their agents
to complete. For varying periods of time since 2014, the JOSE ROSALES MLO has served as
agents for the above wire transfer services as follows (NOTE: The following is not an exhaustive
list):

A. Transfast: LOS ROSALES, LOS ROSALES 2, and EXPRESS CELLULAR.

B. Sigue: LOS ROSALES, LOS ROSALES 2, and EXPRESS CELLULAR.

C. Boss Revolution: LOS ROSALES 2 and EXPRESS CELLULAR.
The topics covered in the training provided to the JOSE ROSALES MLO would have included:
Bank Secrecy Act, record keeping, structuring, willful blindness, how to detect suspicious
activity, the definition of money laundering, and red flags.
Based on this training, members of the JOSE ROSALES MLO would have known it was a
violation of the MSBs AML policies to structure transactions, utilize inaccurate sender
information, conduct transactions for customers that were not physically present, and text
photographs of receipts to customers.
The designated Compliance Officers for each JOSE ROSALES MLO store are as follows:

A. LOS ROSALES: JOSE ROSALES

B. LOS ROSALES 2: THANIA ROSALES

C. EXPRESS CELLULAR: JOSUE GAMA

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 26 of 89 PAGEID #: 26

Mendoza-Nava DTO

57. The ELIEZAR MENDOZA-NAVA Drug Trafficking Organization (MENDOZA-NAVA
DTO) distributed Heroin in the Southern District of Ohio. ELIEZAR MENDOZA-NAVA
(MENDOZA-NAVA) and RODRIGO ESQUEDA-VASQUEZ (ESQUEDA-VASQUEZ)
both held leadership positions within the MENDOZA-NAVA DTO. Based on surveillance
investigators believed that 5847 Garden Hill Lane, Dublin, OH, was being used as a stash house
by the MEDNDOZA-NAVA DTO. On December 4, 2018, MENDOZA-NAVA and
ESQUEDA-VASQUEZ were arrested outside of 5847 Garden Hill Lane and charged with
Trafficking in Drugs. During a subsequent search of the residence at 5847 Garden Hill Lane,
conducted the same night that MENDOZA-NAVA and ESQUEDA-VASQUEZ wete arrested,
approximately six kilograms of Heroin were discovered.

58. During the arrests of MENDOZA-NAVA and ESQUEDA-VASQUEZ multiple celiuiar phones
were seized. Subsequent searches of these phones revealed photos of hundreds of wire transfer
receipts from the three cell phone stores that are members of the JOSE ROSALES MLO: LOS
ROSALES, LOS ROSALES 2, and EXPRESS CELLULAR. In addition to the receipts,
photos of lists containing names were also discovered on these phones. The names on these lists
were also associated with wire transfers from the JOSE ROSALES MLO and will be explained
further subsequently in this Affidavit. Between these lists and receipts, there is probable cause to
believe the JOSE ROSALES MLO, conducted or attempted to conduct, approximately 300
wire transfers for the MENDOZA-NAVA DTO, totaling approximately $200,000, between

September 27, 2018, and December 4, 2018.

YE NE 8S CN SF) LN
Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 25

   
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 27 of 89 PAGEID #: 27

59. Lastly, evidence gathered to date suggests that at certain points in 2018 MENDOZA-NAVA and
ESQUEDA-VASQUEZ may have been the main customers, or only customers, with respect to
THANIA ROSALES and LOS ROSALES 2.

A. A review of records provided by IDT Payment Services, Inc. (Boss Revolution) reveals
that there were approximately 24 wire transfers originated from LOS ROSALES 2
between October 5, 2018, and October 11, 2018. All of these wire transfers from LOS
ROSALES 2 through Boss Revolution can be linked to ESQUEDA-VASQUEZ.

B. A review of records provided by Boss Revolution reveals that there were approximately
68 wire transfers originated from LOS ROSALES 2 between November 18, 2018, and
November 27, 2018. During this same time frame, approximately 61 wire transfers
originated from LOS ROSALES 2 through BOSS Revolution that can be linked to

MENDOZA-NAVA.

Altered Receipts

60. The photos of the wire transfer receipts recovered from the cellular phones of MENDOZA-
NAVA and ESQUEDA-VASQUEZ did not include the name of the wire transfer service or the
name of the agent (e.g. LOS ROSALES). In many instances, it appeared the receipts were
altered, specifically by cutting them, to conceal this information.

61. The JOSE ROSALES MLO utilized various wire transfer services to conduct the wire transfers
associated with the photos of receipts found on the cellular phones of MENDOZA-NAVA and
ESQUEDA-VASQUEZ. The wire transfer services utilized by the JOSE ROSALES MLO
included: Omnex Group, Inc. (Omnex), Transfast, Girosol Corp. (Girosol), Sigue, and Boss
Revolution. Example receipts were obtained from all of these wire transfer services. Unlike the

receipts recovered from the phones of MENDOZA-NAVA and ESQUEDA-VASQUEZ, all of

 
   

‘Affidavit-JOSE LUIS ROSALES-OCAMPO, etal. ; Page 26

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 28 of 89 PAGEID #: 28

the example receipts provided by these wire transfer services included the name of the wire
transfer service and the name of the agent.

62. On multiple occasions in 2019, JUAN RODRIGUEZ-JIMENEZ (RODRIGUEZ-JIMENEZ)
was observed entering EXPRESS CELLULAR at 4260 Eastland Square Dr., Columbus, OH.
On February 14, 2019, RODRIGUEZ-JIMENEZ was arrested in Columbus, OH, and a search
warrant was conducted on his residence. During the search of the residence a plastic bag was
located that contained approximately 290 grams of Heroin. During the arrest of RODRIGUEZ-
JIMENEZ, two cell phones were seized. A subsequent search of these cell phones revealed
several photos of what appear to be gallon size plastic bags filled with a brown substance being
weighed on a digital scale. Further, these cell phones were found to contain approximately 13
wire transfer receipts. (NOTE: One of these was a text message that contained an MTCN
number.) All of the wire transfer receipts in the phone of RODRIGUEZ-JIMENEZ were for
transfers initiated at EXPRESS CELLULAR. JUAN RODRIGUEZ-JIMENEZ is not listed as
the sender for any of the wire transfers associated with the receipts found on his phone. Most of
these receipts correspond to transfers that list a “Receiver State” of “Nayarit,” a state in Mexico
that, according to experience, Your Affiant knows to be a significant source of supply for drug
trafficking activity in Ohio. Additionally, these receipts appear to be altered. Lastly, these 13
wire transfers were accomplished using eight different sender addresses. Each of these eight
addresses were entered into the search feature of the Franklin County Auditor’s website and all
returned the result: “Your search did not find any records.”

63. The receipts associated with RODRIGUEZ-JIMENEZ appear to have been altered in a
manner similar to the receipts associated with MENDOZA-NAVA and ESQUEDA-

VASQUEZ. Law enforcement is unaware of any connection between RODRIGUEZ-

Affidavit-JOSE LUIS ROSALES- OCAMPO, et tal.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 29 of 89 PAGEID #: 29

JIMENEZ and either MENDOZA-NAVA or ESQUEDA-VASQUEZ. Additionally, the 13
receipts in the phone of RODRIGUEZ-JIMENEZ can be traced to wire transfers that occurred
after the arrests of MENDOZA-NAVA and ESQUEDA-VASQUEZ. This evidence suggests

that the JOSE ROSALES MLO is altering these reccipts as opposed to the narcotics traffickers.
Lists

64. Representatives from various wire transfer services were contacted to determine: 1.) If there was
any interaction between a customer and an agent that did not happen in person; and 2.) [If cash
could be left with an agent to be wired at a different time or location. The below guidance was
provided by the respective wire transfer services:

A. Transfast: All interaction happens on the spot, at the time of the transaction. Customers
can’t leave cash to be wired later.

B. Girosol: “The answer to both questions is no. We make particular emphasis on this.
Transactions occur with the client presenting themselves in person to our agencies.”

C. Omnex: “All customer transactions with agents are done in person with one exception.
WireCash is a new agent that operates solely online. Those transactions are made using
credit cards and debit cards and are made through traditional merchant processors

between banks. No, customers cannot leave cash with an agent for transmission at a later

time. We do not allow that activity.”

D. Sigue: “Our answer to both of your questions is “No’.”

E. Boss Revolution: All interactions should be in person. If a customer has opted in to
receive receipts via text message then the system will automatically provide these.

Agents are not supposed to be taking pictures of receipts and texting them to customers.

Leaving cash with an agent to be wired at a different time or location is not a practice

 

 

 

   

a

  

Affidavit-}

OSE LUIS ROSALES-OCAMPO, etal. Page:28

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 30 of 89 PAGEID #: 30

accepted or encouraged. Some agents engage in this practice and it is hard to monitor and
to enforce.

65. In addition to the photos of wire transfer receipts found on the cellular phones of MENDOZA-
NAVA and ESQUEDA-VASQUEZ, at least three photos of hand written lists were also found.
These photos of the three lists were each found on different cellular telephones and all contained
names. One of the lists contained approximately 24 names. Another of the lists contained eight
names, A third list, titled “NAYARIT,” contained 26 names. (NOTE: Nayarit is a small state in
western Mexico known by your Affiant to be a significant source of Heroin to the United States
and specifically Columbus, OH.)

66. The list that contained approximately 24 names (NOTE: the last name on this list is only partially
visible) was found on a cellular phone seized during the arrest of ESQUEDA-VASQUEZ. The
names on the list of 24 names were compared with wire transfers from the three stores known to
be members of the JOSE ROSALES MLO. This comparison revealed that all of the names on
the list were intended as beneficiaries of wire transfers from the JOSE ROSALES MLO.
Further, the first 11 names on the list were intended as beneficiaries of wire transfers from
EXPRESS CELLULAR on October 6, 2018. The second 13 names were listed as beneficiaries
of wire transfers from LOS ROSALES on October 9, 2018.

67. The list that contained eight names was found on a cellular phone seized during the arrest of
ESQUEDA-VASQUEZ. The cellular phone that contained the list of eight names was not on
the same cellular phone that contained the list of 24 names. The names on the list that contained
eight names were compared with wire transfers from the three stores known to be members of
the JOSE ROSALES MLO. This comparison revealed that all of the names on the list were

intended as beneficiaries of wire transfers from LOS ROSALES on November 13, 2018.

      
 

etal. OO : Page 29

Affidavit-JOSE LUIS ROSALES-OCAMPO,

 

   
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 31 of 89 PAGEID #: 31

Further, these eight wire transfers were initiated in under an hour and utilized three different wire
transfer services.

68. The list titled “NAYARIT” that contained approximately 26 names was found on a cellular
phone seized during the arrest of MEN DOZA-NAVA. The 26 names on the list titled
“NAYARIT” were compared with wire transfers from the three stores known to be members of
the JOSE ROSALES MLO. This comparison revealed that all of the names on the
“NAYARIT” list were beneficiaries of wires from target locations (NOTE: The list contained the
name J. Jesus Sandoval Gonzalez; the beneficiary that corresponds to this name includes a
particle and is listed as J De Jesus Sandoval Gonzalez.) Further, the first 13 names on the
“NAYARIT™ list were intended as beneficiaries of wire transfers from EXPRESS CELLULAR
on November 19, 2018, Names 14-26 on the “NA YARIT” list were intended as beneficiaries of
wire transfers from LOS ROSALES 2 on November 20, 2018,

Lists from November 20, 2018

69. On November 20, 2018, investigators assigned to the investigation of the JOSE ROSALES
MLO conducted surveillance on LOS ROSALES 2, located at 4340 East Main St., Suite A,
Columbus, OH 43213, (NOTE: As previously detailed, on November 20, 2018, 13 wire transfers
were initiated from LOS ROSALES 2 that were intended for beneficiaries named on the
“NAYARIT™ list. The previous day, November 19, 2018, 13 wire transfers were initiated from
EXPRESS CELLULAR that were intended for beneficiaries named on the “NAYARIT” list.)
Investigators observed the following:

A. 1:58 PM MENDOZA-NAVA arrives and a vehicle associated with THANIA
ROSALES was parked out front.

B. 2:12 PM MENDOZA-NAVA left.

   

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. —— | "Page 30
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 32 of 89 PAGEID #: 32

C. 3:45 PM THANIA ROSALES threw away trash.

D. 3:48 PM DULCE ROSALES arrived at 4340 East Main St., and entered the business
empty handed. DULCE ROSALES left almost immediately with what appeared to be a
blue bag in her hand.

E. 4:52 PM An investigator retrieved the trash thrown away by THANIA ROSALES. The
trash contained 58 rubber bands as well as a bank band labeled $1,000.

70. Approximately one of the 13 wire transfers on November 20, 2018, initiated from LOS
ROSALES 2, intended for beneficiaries named on the “NAYARIT” list, occurred between 1:58
PM and 2:12 PM. Surveillance shows MENDOZA-NAVA present at 4340 East Main St., during
this time frame.

71. Approximately five of the 13 wire transfers on November 20, 2018, initiated from LOS
ROSALES 2, intended for beneficiaries named on the “NAYARIT” list, occurred between 2:12
PM and 5:00 PM. Surveillance shows MENDOZA-NAVA absent at 4340 East Main St., during

this time frame.

Global Positioning System Information

72. On October 29, 2018, investigators installed a Global Positioning System (GPS) unit on a
Volkswagen Jetta, known to be driven by MENDOZA-NAVA, Ohio license plate HOT-5623.
On November 9, 2018, investigators installed a GPS unit on a Chevy Malibu, Ohio license plate
HOC-8021, known to be driven by ESQUEDA-VASQUEZ. On December 4, 2018,
investigators installed a GPS unit on a Ford Fusion, Ohio license plate HKR-4026, known to be
driven by ESQUEDA-VASQUEZ.

A. In an attempt to determine when any of the above vehicles was at LOS ROSALES 2, a

review of GPS tracks was conducted using the search function on Microsoft Excel for the

   

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. -_ Page 31
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 33 of 89 PAGEID #: 33

following key words: E. Main, 4340. The Chevy Malibu and the Ford Fusion showed no

results. The Volkswagen Jetta showed results on the following dates:

i.
ii.
iii.
iv.
Vv.
Vi.

November 2, 2018
November 3, 2018
November 12, 2018
November 18, 2018
November 19, 2018
November 20, 2018

vii. November 23, 2018
viii. November 30, 2018
ix. December 3, 2018

B. In an attempt to determine when any of the above vehicles was at LOS ROSALES, a
review of GPS tracks was conducted using the search function on Microsoft Excel for the
following key words: Shady Lane, Shady, 1028. No results were shown for any of the
vehicles equipped with GPS units.

C. In an attempt to determine when any of the above vehicles was at EXPRESS
CELLULAR, a review of GPS tracks was conducted using the search function on
Microsoft Excel for the following key words: Eastland, Square, Eastland Square. No

results were shown for any of the vehicles equipped with GPS units.
Fictitious Addresses

73. Investigators attempted to determine the accuracy of the sender information listed on wire
transfers from member stores of the JOSE ROSALES MLO. To do so, sender information
related to the three lists found on the phones of MENDOZA-NAVA and ESQUEDA-
VASQUEZ was analyzed (described previously). These lists represent a total of 58 wire

transfers.

  
   

  

    

 

‘Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 34 of 89 PAGEID #: 34

74. Of the 58 sender names represented on these three lists, none are ELIEZAR MENDOZA-
NAVA or RODRIGO ESQUEDA-VASQUEZ. Further, of the 58 names listed as senders, 56
are only used once.

75. The JOSE ROSALES MLO utilized 56 unique sender addresses to initiate the 58 wire transfers
associated with the three lists. These 56 addresses were entered into the search feature of the
Franklin County Auditor’s website and approximately 35 returned the result: “Your search did
not find any records”. Additionally, the sender addresses listed by the JOSE ROSALES MLO
that returned results included the 979 S, James Rd. (Columbus Montessori Education Center),
2210 E. Livingston Ave. (Peking Dynasty), and 2387 E. Main St. (Congregation Torat Emet).
(NOTE: To verify the results obtained through the Franklin County Auditor’s website, Google
searches were also conducted on the addresses that returned the result: “Your search did not find
any records.” These Google searches identified approximately three additional addresses that

appear to exist.)
Julio Angel Homer Gonzalez

76. On multiple occasions in 2018, JULIO ANGEL HOMER GONZALEZ (GONZALEZ) and
RODOLFO FRANCO-VALDEZ (FRANCO-VALDEZ) were observed entering LOS
ROSALES at 1028 Shady Lane Rd., Columbus, OH. On September 26, 2018, search warrants
were conducted on residences associated with GONZALEZ and FRANCO-VALDEZ. During
the course of these search warrants approximately 76 grams of Fentanyl and approximately 226
pounds of Marijuana were discovered. Additionally, numerous calendars and handwritten notes
were located that detailed dates and names. Investigators were able to link these dates and names

with wire transfers from LOS ROSALES to beneficiaries in Mexico.

Affidavit-JOSE LUIS ROSALES-OCAMP®, et al. Page 33
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 35 of 89 PAGEID #: 35

77. There is probable cause to believe that between 2015 and 2018, the JOSE ROSALES MLO
conducted approximately 300 wire transfers from the Southern District of Ohio to Mexico on
behalf of GONZALEZ and RODOLFO FRANCO-VALDEZ. The majority of these transfers
were originated from LOS ROSALES but on more than one occasion these transfers were
initiated from LOS ROSALES 2.

78. GONZALEZ was previously arrested on May 21, 2015, in connection with a seizure of

approximately 476 grams of Methamphetamine.
Juan Rodriguez-Jimenez

79, On multiple occasions in 2019, JUAN RODRIGUEZ-JIMENEZ (RODRIGUEZ-JIMENEZ)
was observed entering EXPRESS CELLULAR at 4260 Eastland Square Dr., Columbus, OH.
On February 14, 2019, RODRIGUEZ-JIMENEZ was arrested in Columbus, OH, and a search
warrant was conducted on his residence. During the search of the residence a plastic bag was
located that contained approximately 290 grams of Heroin. During the arrest of RODRIGUEZ-
JIMENEZ, two cell phones were seized. A subsequent search of these cell phones revealed
several photos of what appear to be gallon size plastic bags filled with a brown substance being
weighed on a digital scale. Further, these cell phones were found to contain approximately 13
wire transfer receipts. (NOTE: One of these was a text message that contained an MTCN
number.) All of the wire transfer receipts in the phone of RODRIGUEZ-JIMENEZ were for
transfers initiated at EXPRESS CELLULAR. JUAN RODRIGUEZ-JIMENEZ is not listed as
the sender for any of the wire transfers associated with the receipts found on his phone. Most of
these receipts correspond to transfers that list a “Receiver State” of “Nayarit,” a state in Mexico
that, according to experience, Your Affiant knows to be a significant source of supply for drug

trafficking activity in Ohio. Additionally, these receipts appear to be altered. Lastly, these 13

      
 

   

  

Sa

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. _ : a Page 34

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 36 of 89 PAGEID #: 36

wire transfers were accomplished using eight different sender addresses. Each of these eight
addresses were entered into the search feature of the Franklin County Auditor’s website and all

returned the result: “Your search did not find any records.”
Video Surveillance
aaa Vance

80. Law enforcement established video surveillance on the front doors of the three stores known to
members of the JOSE ROSALES MLO. This video surveillance provided law enforcement the
opportunity to compare the arrival and exit of individuals to the physical store locations, with the
wire transfers being sent from these stores. Below are examples of what investigators observed
(all times approximate):

A. On February 14, 201 8, approximately no individuals entered or exited the front door of
EXPRESS CELLULAR between 5:35-5:55 PM (All times Eastern Standard). During
the same time frame EXPRESS CELLULAR utilized Transfast to conduct
approximately three wire transfers to Mexico.

B. On March 7, 2018, at 9:12 AM, a white Sport Utility Vehicle (SUV) parked in front of
EXPRESS CELLULAR. The driver of this vehicle appears to unlock the front door of
EXPRESS CELLULAR and then enter the business. Other than the driver of the
previously mentioned SUV, approximately no individuals entered or exited the front door
of EXPRESS CELLULAR between 9:12-9:45 AM. During the same time frame
EXPRESS CELLULAR utilized Omnex to conduct approximately four wire transfers to
Mexico,

C. On March 17, 2018, approximately no individuals entered or exited the front door of

EXPRESS CELLULAR between 2:45-3:20 PM, During the same time frame

    

8 mn EGP ND YN yr coca a Soccer
Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 37 of 89 PAGEID #: 37

EXPRESS CELLULAR utilized Transfast, Omnex, and Boss Revolution to conduct
approximately eight wire transfers to Mexico.

D. On March 18, 2018, at 9:57 AM, a white SUV parked in front of EXPRESS
CELLULAR. The driver of this vehicle appears to unlock the front door of EXPRESS
CELLULAR and then enter the business. Other than the driver of the previously
mentioned SUV, approximately no individuals entered or exited the front door of
EXPRESS CELLULAR between 9:57-10:15 AM. During the same time frame
EXPRESS CELLULAR utilized Omnex to conduct approximately three wire transfers
to Mexico.

E. On August 24, 2018, approximately three individuals entered, and three individuals
exited the front door of LOS ROSALES, 1028 Shady Lane Rd., Columbus, OH 43227,
between 9:45-10:55 AM (All times Eastern Standard). During the same time frame LOS
ROSALES utilized Sigue, Girosol, and Omnex, to conduct approximately 13 wire
transfers to Mexico.

F, On September 7, 2018, approximately no individuals entered, and two individuals exited
the front door of LOS ROSALES, 1028 Shady Lane Rd., Columbus, OH 43227,
between 12:20-1:25 PM. During the same time frame LOS ROSALES utilized Sigue,
Girosol, and Omnex, to conduct approximately 12 wire transfers to Mexico. (NOTE: One
of the individuals that exited appears to be JOSE ROSALES. This individual appears to
exit, re-enter the store, and then exit again.)

G. On September 11, 2018, approximately no individuals entered, and approximately one
individual exited the front door of LOS ROSALES 1028 Shady Lane Rd., Columbus,

OH 43227, between 11:30-12:05 PM. During the same time frame LOS ROSALES

     

  

   

Affidavit-|OSE LUIS ROSALES-OCAMPO, et al.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 38 of 89 PAGEID #: 38

utilized Sigue, Girosol, and Omnex, to conduct approximately 10 wire transfers to
Mexico.

H. On September 22, 2018, approximately two individuals entered, and three individuals
exited the front door of LOS ROSALES, 1028 Shady Lane Rd., Columbus, OH 43227,
between 6:45-8:00 PM. During the same time frame LOS ROSALES utilized Sigue,
Girosol, and Omnex, to conduct approximately 13 wire transfers to Mexico.

I. On March 28, 2019, at 8:34 AM, a black SUV parked in front of LOS ROSALES 2
(4340 East Main St., Suite A, Columbus, OH 43213). The driver of this vehicle appears
to unlock the front door of LOS ROSALES 2 and then enter the business. (NOTE: The
driver of the vehicle appears to be THANIA ROSALES). Other than the driver of the
previously mentioned SUV, approximately no individuals entered or exited the front door
of LOS ROSALES 2 between 8:35-8:52 AM. During the same time frame LOS
ROSALES 2 utilized Boss Revolution to conduct approximately three wire transfers to
Mexico.

J. On March 30, 2019, at 12:32 PM, a black SUV parked in front of LOS ROSALES 2
(4340 East Main St., Suite A, Columbus, OH 43213). The driver of this vehicle appears
to unlock the front door of LOS ROSALES 2 and then enter the business (NOTE: The
driver of the vehicle appears to be THANIA ROSALES). Other than the driver of the
previously mentioned SUV, approximately no individuals entered or exited the front door
of LOS ROSALES 2 between 12:33-12:52 PM. During the same time frame LOS

ROSALES 2 utilized Boss Revolution to conduct approximately three wire transfers to

Mexico.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 39 of 89 PAGEID #: 39

81. Additionally, Your Affiant is aware that legitimate businesses utilize signage, for the purposes of

alerting potential customers that the business exists and identifying its location. During the

course of this investigation Your Affiant was unable to identify any signage that declared LOS

ROSALES 2 was conducting business from 4340 East Main St., Suite A, Columbus, OH 43213.

Wire Transfer Services

82. Several wire transfer services have discontinued their business relationships with member stores

of the JOSE ROSALES MLO. The reason these wire transfer services no longer utilize these

agents is based on the characteristics of the wire transfers conducted by these stores.

Intermex-LOS ROSALES

83. LOS ROSALES previously served as an agent for Intermex Wire Transfer, LLC (Intermex).

The Agency Application provided by Intermex for LOS ROSALES is dated February 24, 2014,

and signed by “JOSE LUIS ROSALES.” This application lists “JOSE LUIS ROSALES” as

an “Owner” of LOS ROSALES and lists his ownership percentage as “100.” Intermex identified

25 transactions that were completed through LOS ROSALES and another agent. (NOTE: It was

determined through the course of this investigation that the other agent was unrelated to the

JOSE ROSALES MLO.) These transactions were completed on June 25, 2014; September 21,

2014; and October 31, 2014. According to Intermex, these transactions were suspicious for the

following reasons:

A.

B
C.
D

 

There were consecutive transactions under a $1,000.

. Time and date of the transactions make them appear to be a cluster of transactions.

Customers that have no history with Intermex.

. Senders with no apparent relationship with the beneficiary.

E.

High dollar amounts.

 
  

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al OO Page 38
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 40 of 89 PAGEID #: 40

F’. Transactions with Tepic, Nayarit; an area on the money laundering radar.

84. Intermex called all of the senders of these wire transfers and the numbers were either
disconnected, out of service, or did not belong to the customers,

85. Intermex conducted a second investigation involving only LOS ROSALES. This investigation
involved 196 individuals that conducted 216 transactions between September 1, 2015, and
October 19, 2015. The wires in the second investigation were similar to the first but the amounts
of the wires were lower and the senders appeared to be related. Most of the phone numbers for
the senders were disconnected or wrong.

86. Intermex conducted a third investigation and this one only involved LOS ROSALES. This
investigation involved 28 individuals that conducted 34 transactions. The amounts of these
transactions ranged from $470-$1,300. The filter that was in place asked customers for
identification and proof of income. Normally this information would only be requested for
transactions of $2,000 or more but the filter established a lower threshold. Eight of the 34
transactions were cancelled by the customers. Some of the phone numbers for the senders were
wrong or disconnected.

87. The results of these investigations were presented to the compliance department and it was
determined that it was too high risk to continue the relationship with LOS ROSALES.

88. During the course of this investigation, Intermex provided a copy of the termination letter sent to
LOS ROSALES. This letter stated in part: “Pursuant to and under the authority of the Agency
Agreement between JOSE LUIS ROSALES LLC (OH-0178) and Intermex Wire Transfer.
LLC (“Intermex”), we hereby inform you that effective today April 18, 2016 your agency

agreement has been terminated. We have reviewed your business activity with Intermex, and

   

    
   

       

Hi

Affidavit-JOSE LUIS ROSALES-OCAMPO, etal. Page 39
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 41 of 89 PAGEID #: 41

have determined that your Company’s risk profile does not meet Intermex’s current operating
guidelines.”
Transfast-LOS ROSALES and LOS ROSALES 2

89. JOSE LUIS ROSALES LLC DBA LOS ROSALES (LOS ROSALES) was Transfast agent
OHO0184 and started as an agent in October 2014. LOS ROSALES was located at 1028 Shady
Lane Rd. in Columbus, OH. LOS ROSALES 2 LLC DBA LOS ROSALES 2 (LOS
ROSALES 2) was Transfast agent OH0256 and started as an agent in November 2016. LOS
ROSALES 2 was located at 3307 E. Main St. in Columbus, OH (NOTE: the store’s previous
address). JOSE LUIS ROSALES OCAMPO (JOSE ROSALES) cosigned for LOS
ROSALES 2 with his daughter THANIA ROSALES GUADARRAMA (THANIA
ROSALES).

90. An investigation was conducted by Transfast on a sample of transactions conducted by LOS
ROSALES from April 3, 2017-July 20, 2017. This sample contained 54 transactions conducted
by JOSE ROSALES and others, to Diego Rosales Guadarrama in Ixtapan de la Sal, Mexico.
These 54 transactions totaled $8,520. During this same time frame, these same senders sent
$34,083 to other beneficiaries in Mexico.

91. Transfast thought this might be an attempt to avoid their internal threshold of $20,000 in 180
days so they requested additional documents. Compliance tried to call these senders but none of
the phone numbers worked except the one for JOSE ROSALES.

92. A representative from Transfast went to LOS ROSALES on July 31, 2017, to conduct an on-site
review. This representative provided a list of transactions and requested documentation on all the
senders. This information was never provided.

93. On August 3, 2017, Transfast called and emailed LOS ROSALES again.

  

 

 

 

 

 

    

  

ffidavit-JOSE LUIS ROSALES-OCAMPO, et al. -_ 7 Page 40

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 42 of 89 PAGEID #: 42

94. A second representative from Transfast, went to LOS ROSALES on August 10, 2017, with a
new list of transactions and requested documentation on the senders.

95. On August 18, 2017, the second representative from Transfast made a second visit to LOS
ROSALES and the documentation was not produced. According to Transfast, JOSE ROSALES
had basically communicated that he had not gathered the documentation and wasn’t going to.

96. On August 31, 2017, LOS ROSALES was closed as an agent. This was done through a formal
communication and JOSE ROSALES was supposed to sign this letter and return it.

97. Transfast noticed that customers from their review of LOS ROSALES were also customers of
LOS ROSALES 2.

98. Transfast has no record of ever reaching out to THANJA ROSALES.

99, LOS ROSALES 2 was closed August 31, 2017.
RIA Financial-EXPRESS CELLULAR

100. EXPRESS CELLULAR served as an agent for RIA Financial Services (RIA Financial)
from 2013 to 2015. The Agent Trust Agreement provided by RIA Financial lists “DELCY N
BONILLA” as the “Owner” of “EXPRESS CELLULAR Y MAS LLC.”

101. RIA Financial observed that EXPRESS CELLULAR was involved in numerous
transactions with the Mexican states of Jalisco, Nayarit, and Michoacan. Nayarit is a state in
Mexico that, according to experience, Your Affiant knows to be a significant source of supply
for drug trafficking activity in Ohio. RIA Financial further observed that many of the
transactions conducted by EXPRESS CELLULAR were between $900-$950. RIA Financial
requires identification information for transactions that equal $1,000. RIA Financial attempted to
contact the individuals that were supposed to be the customers but were unable to do so. The

telephone numbers that had been provided were bad, or disconnected, or the individuals who

      

  

M

PO, et al.

   

 

 

Affidavit-JOSE LUIS ROSALES-OCA
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 43 of 89 PAGEID #: 43

answered said they didn’t send the wire associated with the phone number. RIA Financial placed
a “filter” on all transactions from EXPRESS CELLULAR that were for amounts between $750-
$999. This filter requested a copy of the Sender identification, purpose of the transaction, and
relationship with the Beneficiary. Once this filter was in place, EXPRESS CELLULAR
decreased monthly transactions from approximately 100, to about eight or nine. EXPRESS
CELLULAR called RIA Financial and was nervous. (NOTE: It is not known who actually
placed this phone call.) RIA Financial instructed EXPRESS CELLULAR that customer
information needed to be confirmed. EXPRESS CELLULAR was angry and said that the
customers don’t need to provide information. EXPRESS CELLULAR represented that they
didn’t care about the RIA Financial policy of Know Your Customer or the personal lives of the
customer. EXPRESS CELLULAR represented that they only cared about doing business.
EXPRESS CELLULAR was informed by letter that RIA Financial no longer wanted to

maintain the business relationship.

Sigue-EXPRESS CELLULAR

102. EXPRESS CELLULAR previously served as an agent for Sigue. The Master Trust
Agreement provided by Sigue is dated November 5, 2015, and signed by “JOSUE GAMA
PEREZ)” as a “Member” of “EXPRESS CELLULAR Y MAS LLC.” An investigation was
conducted by Sigue and consisted of analyzing 375 wire transactions sent from EXPRESS
CELLULAR between March and August 2017. The investigation revealed that six indicators of
wire transfers related to narcotics trafficking were present. Sigue provided the following:

A. 64% of the transactions were sent to the Mexican state of Nayarit. Nayarit is considered a

high risk state.

 

 

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. - - : Page 42

      
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 44 of 89 PAGEID #: 44

B. The Sigue typology includes transactions between $800-$999, In the experience of Sigue
and their consultant, transactions that involve narcotics proceeds are often for amounts in
this range. Many of the EXPRESS CELLULAR transactions that were analyzed were in
this dollar range.

C. In Mexico, beneficiaries will be asked for more identification for transactions of $1,000
or more. The activity at EXPRESS CELLULAR made it seem possible that large
amounts of money were being broken up into smaller amounts. Additionally, Elektra and
Bancoppel were the receiving agents on 86% of the analyzed transfers. Based on all the
facts, it’s unusual that these two institutions would receive this percentage of the
transfers, Elektra and Bancoppel provide more flexibility for the receiver because they
are prevalent in Mexico. Sigue would expect to see a higher percentage of “Mom and
Pop” agents receiving these transactions.

D, It’s possible that one person is orchestrating these transactions or a group of people might
be working together to avoid Currency Transaction Reports (CTR).

E, The majority of the recipients are in high risk drug trafficking regions.

F. Beneficiaries are receiving money from people who don’t share their last name.

103. At the conclusion of this investigation it was determined that the relationship with

EXPRESS CELLULAR should be terminated for compliance reasons. This occurred in

November of 2017.
Sales and Income
104, Investigators assigned to this investigation obtained sales tax records from the State of

Ohio to better understand the business operations of the JOSE ROSALES MLO. Your Affiant

  
        

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 43
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 45 of 89 PAGEID #: 45

is aware that a wire transfer is not an exchange of personal property and therefore would not
require sales tax to be collected.

A. According to records obtained from the State of Ohio, between December 2016 and
November 2018, LOS ROSALES had approximately $56,000 in total sales that required
sales tax to be collected.

B. According to records obtained from the State of Ohio, between December 2016 and J uly
2018, LOS ROSALES 2 had approximately $26,000 in total sales that required sales tax
to be collected.

C. According to records obtained from the State of Ohio, between J anuary 2017 and
September 2018, EXPRESS CELLULAR had approximately $13,000 in total sales that
required sales tax to be collected. Further, there were approximately seven months during
this time span in which EXPRESS CELLULAR reported taxable sales amounts of $0.00

105. Investigators assigned to this investigation obtained income tax records from the Internal
Revenue Service (IRS) to better understand the income and expenses of the JOSE ROSALES
MLO. Your Affiant is aware that individuals involved in criminal activity often do not report the
proceeds of their illicit activity on federal income tax forms.

A. Income and expenses from LOS ROSALES are claimed on a Profit or Loss From
Business (Sole Proprietorship) Schedule C ( Schedule C) as part of the U.S. Individual
Income Tax Return Form 1040 (Form 1040) filed for JOSE LUIS ROSALES-
OCAMPO (JOSE ROSALES). According to records obtained from the IRS, the below
table reflects the income from LOS ROSALES as well as the Total Income for JOSE

ROSALES:

      

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 46 of 89 PAGEID #: 46

 

 

 

 

 

 

 

 

 

 

 

 

 

Year LOS ROSALES Income __| Total Income
2013 NA $ 30,210.00
2014 $ 11,263.00 $ 11,263.00
2015 $ 10,324.00 $ 10,324.00
2016 $ 10,258.00 $ 10,258.00
2017 $ 6,825.00 $ 6,825.00

Totals $ 38,670.00 $ 68,880.00

 

 

 

 

B. Income and expenses from LOS ROSALES 2 are claimed on a Schedule C as part of
the Form 1040 filed for THANIA ROSALES-GUADARRAMA (THANIA
ROSALES). According to records obtained from the IRS, the below table reflects the

income from LOS ROSALES 2 as well as the Total Income for THANIA ROSALES:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Year LOS ROSALES 2 Income | Total income
2013 NA $5,594.00
2014 NA $14,922.00
2015 NA $14,850.00
2016 $1,847.00 $3,961.00
2017 $11,482.00 $11,482.00

Totals $13,329.00 $50,809.00

 

C, Income and expenses from EXPRESS CELLULAR are claimed on a Schedule C as part

of the Form 1040 filed for JOSUE GAMA-PEREZ (JOSUE GAMA). According to

Affidavit-JO

 

SE LUIS ROSALES-OCAMPO,

   
 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 47 of 89 PAGEID #: 47

records obtained from the IRS, the below table reflects the income from EXPRESS

CELLULAR as well as the Total Income for JOSUE GAMA:

 

 

 

 

 

 

 

 

 

 

 

 

Year EXPRESS CELLULAR Income Total Income
2013 | $ (2,259.00) $ 21,896.00
2014/ $ 14,281.00 $ 22,097.00
2015 | §$ 15,252.00 $ 29,159.00
2016 | $ 276.00 $ 18,995.00
2017 | $ (4,245.00) $ 3,258.00
Totals | $ 23,305.00 $ 95,405.00

 

 

 

 

 

D. For tax years 2015-2017, the Forms 1040 filed for JOSUE GAMA utilize the status:
Married Filing Separate. “(DULCE BONILLA” js listed as the spouse. A search was
conducted using the taxpayer identification number listed for “DULCE BONILLA” on
the 2017 Form 1040 filed for JOSUE GAMA. The search yielded no results. In summary
Your Affiant was unable to locate a Form 1040 that claimed any income earned by

DULCE ROSALES for tax years 2013-2017.

Asset Accumulation

106. Several members of the JOSE ROSALES MLO have acquired assets and have
significant banking activity. Your Affiant is aware that the sudden accumulation of unexplained
wealth is one indicator of criminal activity. (NOTE: Several of these asset acquisitions are not
easily explainable based on the income tax filings previously discussed. These purchases would

more than likely have required an additional source of funds.)

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 46
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 48 of 89 PAGEID #: 48

107. Between 2015 and 2017, cash deposits to bank accounts under the control of DULCE
ROSALES exceeded $100,000.

108. Between 2016 and 2017, deposits of cash and money orders to bank accounts under the
control of THANIA ROSALES exceeded $80,000.

109. JOSUE GAMA and DULCE ROSALES purchased the residence at 720 Preston Trails
Dr., Pickerington, OH 43147, for the Contract Sales Price of $189,000, on December 2, 2016.
This purchase was completed with four cashier’s checks and therefore no mortgage was taken on
the property. The largest of the four checks used to purchase this property was drawn directly
from the EXPRESS CELLULAR business account at Chase Bank (#556909302) in the amount
of $74,000. (NOTE: It appears this check was purchased with a withdrawal of $65,000 and
$9,000 in cash.) The other three checks used to facilitate the purchase of this home were all
drawn on different accounts under the control of JOSUE GAMA and DULCE ROSALES. The
chart below details the four checks used to complete the sale of 720 Preston Trails Dr.,

Pickerington, OH 43147.

 

 

 

 

 

 

 

 

 

 

 

 

 

Check # Amount Account # Account Name Bank
2011294435 | $ 35,000.00 | 1893101005 | Windows and Houses | HNB
2011294436 | $ 35,000.00 | 2894029868 | JOSUE GAMA HNB
2011294437 | $ 43,173.75 | 2894766697 | DULCE ROSALES HNB
9075012057 | $ 74,000.00 | 556909302 EXPRESS CELLULAR | Chase

$ 187,173.75
110. THANIA ROSALES and Luis Alcauter-Alcauter purchased the residence at 3470 Oak

Bend Blvd., Canal Winchester, OH 43110, for the Sales Price of $100,000, in May of 2017. The
purchase price for 3470 Oak Bend Blvd., Canal Winchester, OH 43110, was paid in full through

four wire transfers. Two of the wire transfer came from bank accounts under the control of

a eS ETT
Affidavit-JOSE LUIS ROSALES-OCAMP(, et al.

 
 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 49 of 89 PAGEID #: 49

THANIA ROSALES. The two wire transfers from the bank accounts under the control of
THANIA ROSALES were conducted on May 17, 2017, for the following amounts:

A. $18,000; JP Morgan Chase Bank Account 123716960

B. $14,600; 5 3" Bank Account 7974766151

111, JOSUE GAMA purchased a 2017 Acura MDX (VIN: 5FRYD4H54HB026577) in

August of 2017. A down payment of $17,000 was made to purchase this vehicle and
approximately $33,000 was financed. At the time of purchase the monthly payment amount on
this vehicle was approximately $932. The paperwork provided to your Affiant in connection with

the purchase of this vehicle lists the gross annual income for JOSUE GAMA as $65,000 and his

occupation is: “Owner Cell Phone Store”.

Statistical Analysis

112. According to an Arizona Attorney General Intelligence Report: “Approximately 80% of
all person to person MSB money transfers globally are below $500 each. The average MSB
money transfer sent from the United States to Latin American countries is below $400. A very
large majority of the tens of millions of yearly person to person money transfers below $500
each are related to family maintenance while experience has shown the remaining 20% of global
person to person transfers of $500 and greater have a much higher correlation with organized
illegal activity”.

113. Between December 15, 2016, and March 20, 2019, LOS ROSALES utilized Sigue to
initiate approximately 11,466 wire transfers. The below statistics are derived from these 11,466
transfers (all numbers and percentages approximate; fees not included):

A. 838 of these transfers were intended for countries other than Mexico. The average

amount of these transfers was $259.

   

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. —_ "Page 48
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 50 of 89 PAGEID #: 50

B. 87 transfers intended for Mexico were for amounts of $1,000 or more.

C. 10,541 transfers intended for Mexico for amounts less than $1,000. The average amount
of these transfers is $618.

D. Further, of the 10,541 transfers intended for Mexico, 3,569 listed NAYARIT as the
“Paying Agent State”. The average amount of these 3,569 wire transfers is $789.

114, Based on this, and other similar data regarding LOS ROSALES, there is probable
cause to believe that between 2014 and the present, LOS ROSALES has utilized various
wire transfer services, to initiate wire transfers to Mexico, in amounts between $600-$999,
totaling approximately $20,000,000.

115. Between February 15, 2018, and May 20, 2019, LOS ROSALES 2 utilized Boss
Revolution to initiate approximately 2,198 wire transfers. The below statistics are derived from
these 2,198 transfers (all numbers and percentages approximate; fees not included):

A. Two of these transfers were intended for countries other than Mexico.

B. 147 transfers intended for Mexico were not paid for various reasons.

C. 2,049 were paid in Mexico, Of the 2,049 paid in Mexico, the largest amount of a single
wire transfer was $990.00 and the average amount of these transfers is $726.

D. Further, of the 2,049 transfers paid in Mexico, 717 list a “Recipient State” of NAYARIT.
The average amount of these 717 wire transfers is $800.

116. Based on this, and other similar data regarding LOS ROSALES 2, there is probable
cause to believe that between 2016 and the present, LOS ROSALES 2 has utilized various

wire transfer services, to initiate wire transfers to Mexico, in amounts between $600-$999,

totaling approximately $4,000,000.

Affidavit-JOSE LUIS ROSALES- OCAMPO, et al. Page 49

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 51 of 89 PAGEID #: 51

117. Between April 18, 2015, and March 11, 2019, EXPRESS CELLULAR utilized
Transfast to initiate approximately 11,667 wire transfers. The below statistics are derived from
these 11,667 transfers (all numbers and percentages approximate; fees not included):

A. 921 of these transfers were intended for countries other than Mexico. The average
amount of these transfers was $267.

B. 570 transfers intended for Mexico were not paid.

C. 206 transfers paid in Mexico were for amounts of $1,000 or more.

D. 9,970 transfers were paid in Mexico for amounts less than $1,000. The average amount of
these transfers is $709.

E. Further, of the 9,970 transfers paid in Mexico, 5,134 listed NAYARIT as the “State”
under the heading “Beneficiary Information”. The average amount of these 5,134
transfers was $806.

118. Based on this, and other similar data regarding EXPRESS CELLULAR, there is
probable cause to believe that between 2013 and the present, EXPRESS CELLULAR has
utilized various wire transfer services, to initiate wire transfers to Mexico, in amounts

between $600-$999, totaling approximately $10,000,000.

Statistical Analysis by Arizona Attorney General

119. In addition to the above described statistical analysis, the following analysis was
performed by analysts from the Arizona Attorney General (AAG; see Case Background). This
analysis utilized subpoenaed money transfer data of at least $500 per transaction for each
location and corresponding money transmitter relationships for the period from approximately

January 2016 through the most recent subpoenaed transaction record available date.

    

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. " — Page 50.

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 52 of 89 PAGEID #: 52

120.

Transfer transaction data for each location (NOTE: Each of the two business locations for

LOS ROSALES 2 were examined separately) was analyzed to determine if indicators were

present of a heavy concentration of sent transfers paid in high risk Mexico drug source corridor

states (Nayarit, Jalisco, Sinaloa, etc.) and secondarily if sent transfers contained indicators of

bulk cash structuring.

121. The chart immediately below compares the total volume of sent transfers paid in Mexico

from each suspect location to the volume sent from each location paid in the state of Nayarit and

at the second highest paying state, Jalisco. The chart indicates that approximately 50% of all

transfers sent from the four suspect locations were paid in Nayarit.

 

 

 

 

 

 

 

 

 

 

Recording Agent Address Total Amount Sent| Paid in Nayarit Paid in Jalisco Nayarit Percent of
Total
1028 SHADY LANE RD $14,542,702 $6,953,229 $2,665,867 48%
3307 EAST MAIN ST $436,022 $161,211 $72,666 37%
4260 EASTLAND SQ DR $2,351,913 $1,571,355 $184,765 67%
4340 E MAIN STREET STE A $1,470,907 $670,623 $294,140 46%

 

122.

Excluding the four suspect locations above, analysis of the forty highest volume sending

agents to Mexico in Columbus, OH sent an average of only 5% of total sends to the state of

Nayarit. Analysts believe if there were legitimate reasons why the target locations sent such a

high volume and percentage of transfers to the state of Nayarit as opposed to other Mexican

States those same legitimate reasons would apply to all nearby sending agent locations in

Columbus and those sending agents would also display heavy concentrations of total volume

sent to Nayarit, which is not the case.

123. Analysts examined daily money transfer activity from the four suspect locations from

January 1, 2016 forward. (NOTE: This analysis did not include data from Transfast.) Analysts

located repeated almost daily examples of apparent bulk cash structuring sent primarily to payees

in the state of Nayarit and similar examples though in much lower volumes and frequency to the

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

Page 51

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 53 of 89 PAGEID #: 53

states of Jalisco and Sinaloa (both significant Mexico drug source states). Analysts and fellow

investigators are aware that bulk cash structuring through MSB sending agents collaborating

with money laundering organizations (MLOs) always displays in varying volumes all of the

following red flags or criteria:

A.

B.

124.

Heavy concentration of sent transfers paid in one primary drug source state in Mexico;
Tigh frequency over a short period (often in minutes) of daily sent transfers to the same
drug source state;

Almost all sent transfers are below corporate MSB government ID thresholds at which
the corporate MSB requires provision of a government ID number;

Money Transfer principal amounts are repeated in daily activity and/or are concentrated
in a dollar range;

High percentages, over 80%, of money transfers to drug source states have non-repetitive
sender and payee name combinations.

The four suspect locations sent over $19 million to Mexico in three and a half years while

over $9 million of the total was sent to Nayarit (payee state concentration). Over 24,550 transfers

were sent from the four suspect locations to all of Mexico and only approximately 1% of those

transfers (approximately 400 transfers) displays a government ID number (99% below ID

thresholds).

125.

The following are representative samples of hundreds of daily examples across all four

suspect locations which display all of the criteria listed above for complicit sending agents. The

chart displays activity sent from 1028 Shady Lane Road on January 26, 2019 that was paid in the

state of Nayarit. There were 14 transfers sent using three corporate MSBs (Omnex, Girosol and

CES) involving 14 different sender names and 14 different payee names in a dollar range of $720

 

 
  

SEE SE Te Sa eT SI

Aifidavit-]OSE LUIS ROSALES-OCAMPO, et al. Page 52
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 54 of 89 PAGEID #: 54

to $900. There were groupings of sent transfers with the same dollar amount - for example: two
transfers at $790, two at $810 and 2 at $900. The chart displays numerous transfers sent on the
same minute or within minutes of other transfers, a near impossibility unless sending cashiers at
the suspect locations have pre-fabricated the money transfer send forms with false sender and
payee information. Another high improbability is the arrival of 14 different senders at 1028
Shady Lane Road on January 26, 2019, all standing in line together to send transfers to payees
primarily in Tepic, Nayarit (11 of the 14 transfers), and all sent between $720 and $900 each, If
this activity occurred once or a few times over three and a half years it would not be suspicious
however this activity occurred almost daily at all four suspect locations. The groupings of dollar
amounts into a tight range with often repeated amounts is indicative of bulk cash delivered to the
complicit sending agent along with a list of payee names in Nayarit. The sending agent personnel
break up the drug cash into different money transfers at amounts just below the Corporate

MSB’s ID threshold and then fabricate sender identities to correspond with provided payee

names. The complicit sending agent personnel receive a tip or bribe from the MLO for each sent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

transfer.

MT_ [Send Date Time | Amount SeaderName PayeeName Payee City | Payee State
Onmnex|] 1/26/2019 1141] $900 MIGUEL TOREADA GONZALEZ, | FRANCISCO JAVIER ASPERICUETA GONZALEZ TEPIC NAYARIT
Grosol) 1/26/2019 11:58 | $790 Bianca Flores Morelos Eduardo Flores Revuelta Tepx: NAYARIT
Girosol} 1/26/2019 11:58 | $720 Bartolo Macias Garcia Luis Adrian Aldrete Macias San Bias NAYARIT
Ommex| 1/26/2019 1228] $810 ROSALIDA LOPEZ TORRES ROMALDO CRUZ TORRES TEPIC NAYARIT
Omnex 1/26/2019 12:38 | $880 | EDUARDO TORRES RODRIGUEZ, NATALIA TORRES GURROLA TEPIC NAYARIT
Grosol] 1/26/2019 13:14 | $760 Karina Banuckos Martinez Arcelia Bannelos Bustarantes Tepic NAYARIT
Girosol] 1/26/2019 13:14 | $800 Sebastian Casillas Lopez Blanca Azucena Casillas Gutierrez Tuxpan NAYARIT
Onmex| 1/26/2019 1340] $900 | MARIA OFELIA TEJEDA PERALES NOE TEJEDA LOPEZ TEPIC NAYARIT

CES | 1/26/2019 1340| $850 kassandra perez castaneda norma patricia castaneda banuelos tepic NAYARIT
Grosol] 1/26/2019 14:35 | $840 Reynakio Martinez Rosales Rosidelia Martinez Ramirez Tepic NAYARIT
Omnpex! 1/26/2019 16:03) $790 DAMIAN ANTONIO MORA ANA KAREN MORA GONZALEZ TEPIC NAYARIT

GONZALEZ
Ommex] 1/26/2019 16:31] $870 DAYANIRA LUNA VELEZ MARIA HILDA VELEZ ARCADIA TEPIC NAYARIT
Girosol| 1/26/2019 1639] $770 Jaziel Guerrero Becerra Liliana Guerrero Perez Acaponeta NAYARIT
Girosol; 1/26/2019 16:39 $810 Renato Cordero Moncada Werdy Karina Cordero Guerrero Tepic NAYARIT
Total $11,490

 

 

 

 

 

 

 

 

 

 

‘Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. , aaa Page 53
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 55 of 89 PAGEID #: 55

126.

The following chart is an example of 10 transfers sent in one hour and 40 minutes on

September 22, 2017, from suspect location 4340 E Main Street. All were paid in Tepic, Nayarit,

with 10 different sender and 10 different payee names, yet all of the senders sent cither $890 or

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$840 each.

MT Send Date | Amsunt SenderName Payee Name Payee | Payee State
SIGUE | 922/17 1106 | $890 HERMINA CARRILLO JUAREZ KEVIN ALEJANDRO CARRILLO CHAIRES | TEPIC | NAYARIT
SIGUE | 922/171143 | #890 | MIRNA ISABEL HUERTA JIMENEZ, FRANCISCO JAVIER AVELAR OLVERA | TEPIC | NAYARIT
SIGUE | 922/17 1152 JAVIER RODRIGUEZ AREAS BLANCA FSTELA RODRIGUEZ AREAS TEPIC | NAYARIT
SIGUE | 922/7 12:12 SUSANA MARIA BLANCO SERRANO | CHRISTIAN HILARIO CORDERO RAMOS | TEPIC | NAYARIT
SIGUE | 922/171222 | $40 | DIBGO JAVIER OCAMPO HUERTA LUIS ALBERTO FLORES GARCIA TEPIC | NAYARIT
SIGUE | 9722/17 1226 JOSEISACK MONTES SUAREZ HILARIA ARIAS ZAMORA TEPIC | NAYARIT
SIGUE | 922171230 | $#90 TOMASA PEREZ MALDONADO RENE PEREZ MALDONADO TEPIC | NAYARIT
SIGUE | 9722/17 1232 | Si) | FERNANDO ESTRADA GUTIERREZ DEOVALDO GUTIERREZ ALFARO TEPIC | NAYARIT
SIGUE | 9/22/17 12:42 JAIME GAYTAN IBARRA CINTHIA FERNANDEZ IBARRA TEPIC | NAYARIT
SIGUE | 9/22/17 12:46 ALEJANDRA PEREZ SANCHEZ ESTEFANIA VARGAS BUENO TEPIC | NAYARIT

127. Another even more significant example of bulk cash structuring invoives transfers sent in

 

minutes from one sending agent location and all of the sent transfers are paid on the same day
within minutes at the same paying agent location in a different country. The following chart
displays 16 transfers sent from suspect location, 4260 Eastland SQ DR, on March 3, 2018, in
minutes, and all but one of the transfers were paid on March 5, 2018 at Banco Azteca located at
AV Mexico #613 in Tepic, Nayarit. The sending corporate MSB was Omnex which supplied the
actual minute in which eight (8) of the transfers were paid on March 5, 2018. The payout times
ranged between 1621 and 1903 hours. However, seven of the transfers were paid within 32
minutes to seven different payee names, or one payout every four and a half minutes. Analysts
have reason to believe this activity reveals one drug trafficking or money laundering
organization based in Nayarit, Mexico not only is controlling the money transfer activity at agent
locations in Columbus, OH, by supplying bulk drug cash and payee name lists but is also
controlling the money transfer payout activity of agent locations in Nayarit, Mexico. Just as

transfers are fabricated at the suspect agent locations in Columbus using fake names and

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. OO Page 54
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 56 of 89 PAGEID #: 56

addresses so are the supplied intended payee names in Nayarit. The seven transfers to seven

different payee names were likely paid to one trafficker.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Send Date Time Pay Date Time Amount Sender Name Payee Name Paying Agertt Address Paying Agent
State
03/03/2018 10:20 | 03/04/2018 19:17 $800 NOLBERTO RAMOS AYON MAXIMINO RAMOS RUIZ AV MEXICO #613 NAYARIT
03/03/2018 10:41 | 03/05/2018 18:51 5750 FERNANDO SANCHEZ JORGE HUMBERTO SANCHEZ AV MEXICO #613 NAYARIT
LANGARICA LANGARICA
03/03/2018 10:49 | 03/05/2018 16:21 5770 CLEMENTE JIMENEZ MARIBEL MARTINEZ BARRO AV MEXICO #613 NAYARIT
CASTILLO
03/03/2018 10:58 | 03/05/2018 18:40 5700 GUSTAVO OLIVARES DONALDO DE JESUS AV MEXICO #613 NAYARIT
MENDOZA MENDOZA CASTILLO
03/03/2018 11:02 | 03/05/2018 18:31 $900 BRAULIO GONZALEZ MARTHA ELENA ALVAREZ AV MEXICO #613 NAYARIT
ALVAREZ TAPIA
03/03/2018 11:38 | 03/05/2018 18:43 $780 YOLANDA SANCHEZ ORTIZ ALEJANDRA DANIELA AV MEXICO #613 NAYARIT
SANCHEZ ORTIZ
03/03/2018 11:40 | 03/05/2018 18:34 $800 AGUSTIN LOPEZ GONZALEZ JUAN CARLOS GONZALEZ AV MEXICO #613 NAYARIT
LOPEZ
03/03/2018 11:43 | 03/05/2018 19:03 $770 BENJAMIN TORRES CELIA TORRES MONTANO AV MEXICO #613 NAYARIT
MENDOZA
03/03/2018 12:18 | 03/05/2018 18:37 $690 ALVARO DOMINGUEZ MARISOL DOMINGUEZ AV MEXICO #613 NAYARIT
FLORES GRAJEOLA
03/03/2018 14:13 | 03/05/2018 0:00 $850 CARMELO LOPEZ JIMENEZ PEDRO SANTOS GARCIA AV MEXICO #613 NAYARIT
03/03/2018 14:19 | 03/05/2018 0:00 $800 SANDRA ROSALES PIEDAD GONZALEZ OCAMPO AV MEXICO #613 NAYARIT
OCAMPO
03/03/2018 14:26 | 03/05/2018 0:00 $740 DANTE RODRIGUEZ LOPEZ | JORGE ALBERTO RODRIGUEZ AV MEXICO #613 NAYARIT
LOPEZ
03/03/2018 14:29 | 03/05/2018 0:00 $700 PAULA VILLA LOPEZ JOSE MARTIN MUNOZ VILLA AV MEXICO #613 NAYARIT
03/03/2018 14:42 | 03/05/2018 0:00 $760 FUSTING JIMENEZ LOPEZ KARLA CECILIA LOPEZ AV MEXICO #613 NAYARIT
JIMENEZ
03/03/2018 15:16 | 03/05/2018 0:00 $765 RAMON BLANCO MANUEL DE JESUS AV MEXICO #613 NAYARIT
CARVAJAL BANUELOS VILLAREAL
03/03/2018 15:28 | 03/05/2018 0:00 $625 OMAR ALVAREZ MARIA ELVIRA AV MEXICO #613 NAYARIT
MONDRAGON COVARRUBIAS ALVAREZ

 

 

128.

Ownership

Since approximately 2014 applications or agreements have been filed with the following

wire transfer services to allow LOS ROSALES to serve as agent: Transfast, Sigue, Girosol,

Intermex, and Omnex. All of these documents indicate that the owner of LOS ROSALES is

JOSE ROSALES.

Affidavit-JOSE LUIS ROSALES-OCAMPO, et a

  

   

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 57 of 89 PAGEID #: 57

A. 5" 3" Bank has provided surveillance video of JOSE ROSALES depositing cash for the
purposes of paying Sigue on behalf of LOS ROSALES.

B. 5" 3™ Bank has provided surveillance video of JOSE ROSALES depositing cash for the
purposes of paying Omnex on behalf of LOS ROSALES.

129. Since approximately 2016 applications or agreements have been filed with the following
wire transfer services to allow LOS ROSALES 2 to serve as agent: Transfast, Sigue, Girosol,
Intermex, and Boss Revolution. All of these documents indicate that the owner of LOS
ROSALES 2 is THANIA ROSALES.

A. 53" Bank has provided surveillance video of THANIA ROSALES depositing cash for
the purposes of paying Boss Revolution on behalf of LOS ROSALES 2.

B. Key Bank has provided surveillance video of THANIA ROSALES depositing cash for
the purposes of paying Sigue on behalf of LOS ROSALES 2.

130. Since approximately November of 2015, applications or agreements have been filed with
the following wire transfer services to allow EXPRESS CELLULAR to serve as agent:
Transfast, Sigue, Girosol, Omnex, and Boss Revolution. All of these documents indicate that the
owner of EXPRESS CELLULAR is JOSUE GAMA. Prior applications filed with Transfast
and RIA indicate DULCE ROSALES as the owner of EXPRESS.

A. 5" 3" Bank has provided surveillance video of JOSUE GAMA depositing cash for the

purposes of paying Omnex on behalf of EXPRESS CELLULAR.

   

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 56
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 58 of 89 PAGEID #: 58

Locations to be Searched

1028 Shady Lane Rd., Columbus, OH 43227; Business location of LOS ROSALES

131. As established previously in this Affidavit, LOS ROSALES is a member of the JOSE
ROSALES MONEY LAUNDERING ORGANIZATION (JOSE ROSALES MLO). The

following allegations pertain to time periods during the course of the ongoing fraud scheme.

132. Your Affiant is aware that 1028 Shady Lane Rd., Columbus, OH 43227, is the business
location of LOS ROSALES,
133. Your Affiant is unaware of LOS ROSALES operating at any location other than 1028

Shady Lane Rd., Columbus, OH 43227.

134. Your Affiant has compared wire transfer records to video surveillance of 1028 Shady
Lane Rd., Columbus, OH 43227. On more than one occasion the number of customers entering
1028 Shady Lane Rd., Columbus, OH 43227, is less than the number of wire transfers sent to
Mexico during the same time frame.

135. Altered receipts from wire transfers conducted at LOS ROSALES have been discovered
in the cellular phones of narcotics traffickers.

136. Several lists were recovered from the phones of narcotics traffickers that match up
exactly with beneficiaries of wire transfers from LOS ROSALES.

137. Numerous addresses listed for senders of wire transfers from LOS ROSALES were
determined to be fictitious.

138. In July of 2018, trash was collected from 1028 Shady Lane Rd., Columbus, OH 43227.
Retrieved from the trash were numerous hand-written notes. At least five of these notes
contained larger numbers above $2,000, surrounded by several amounts below $1,000. When the

smaller numbers were added together, they equaled the larger number. For example, one note

   
 

 

amar a

Affidavit-JOSE LUIS ROSALES-OCAMPO, etal. - 7 _ Page 57

  

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 59 of 89 PAGEID #: 59

contained the number $2,160, beneath this number in smaller font, were the following numbers:
$660, $810, and $690.

139, To the best of your Affiant’s knowledge, LOS ROSALES is currently serving as an
agent for multiple wire transfer services at 1028 Shady Lane Rd., Columbus, OH 43227.

4340 East Main St., Suite A, Columbus, OH 43213; Business location of LOS ROSALES 2

140. As established previously in this Affidavit, LOS ROSALES 2 is a member of JOSE
ROSALES MLO. The following allegations pertain to time periods during the course of the
ongoing fraud scheme.

141. Your Affiant is aware that 4340 East Main St., Suite A, Columbus, OH 43213, is the
business location of LOS ROSALES 2.

142. LOS ROSALES 2 previously operated at a location different than 4340 East Main St.,
Suite A, Columbus, OH 43213. However, during the course of this investigation your Affiant is
unaware of LOS ROSALES 2 operating at any location other than 4340 East Main St., Suite A,
Columbus, OH 43213.

143. Your Affiant has compared wire transfer records to video surveillance of 4340 East Main
St., Suite A, Columbus, OH 43213. On more than one occasion the number of customers
entering 4340 East Main St., Suite A, Columbus, OH 43213 ts less than the number of wire
transfers sent to Mexico during the same time frame.

144. Altered receipts from wire transfers conducted at LOS ROSALES 2 have been
discovered in the cellular phones of narcotics traffickers.

145. Several lists were recovered from the phones of narcotics traffickers that match up

exactly with beneficiaries of wire transfers from LOS ROSALES 2.

8
Affidavit-JOSE LUIS ROSALES-OCAMP®9, et al. Page 58
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 60 of 89 PAGEID #: 60

146. Multiple addresses listed for senders of wire transfers from LOS ROSALES 2 were
determined to be fictitious.

147. To the best of your Affiant’s knowledge, LOS ROSALES 2 is currently serving as an
agent for at least one wire transfer services at 4340 East Main St., Suite A, Columbus, OH
43213.

4260 Eastland Square Dr., Columbus, OH 43232; Business location of EXPRESS CELLULAR

148. As established previously in this Affidavit, EXPRESS CELLULAR is a member of the
JOSE ROSALES MLO. The following allegations pertain to time periods during the course of
the ongoing fraud scheme.

149. Your Affiant is aware that 4260 Eastland Square Dr., Columbus, OH 43232, is the
business location of EXPRESS CELLULAR.

150. . Your Affiant is unaware of EXPRESS CELLULAR operating at any location other than
4260 Eastland Square Dr., Columbus, OH 43232.

151. Your Affiant has compared wire transfer records to video surveillance of 4260 Eastland
Square Dr., Columbus, OH 43232. On more than one occasion the number of customers entering
4260 Eastland Square Dr., Columbus, OH 43232, is less than the number of wire transfers sent to
Mexico during the same time frame.

152. Altered receipts from wire transfers conducted at EXPRESS CELLULAR have been
discovered in the cellular phones of narcotics traffickers.

153. Several lists were recovered from the phones of narcotics traffickers that match up
exactly with beneficiaries of wire transfers from EXPRESS CELLULAR.

154. Numerous addresses listed for senders of wire transfers from EXPRESS CELLULAR

were determined to be fictitious.

 

 

 

‘Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. —_ . Page 59.
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 61 of 89 PAGEID #: 61

155. To the best of your Affiant’s knowledge, EXPRESS CELLULAR is currently serving as
an agent for multiple wire transfer services at 4260 Eastland Square Dr., Columbus, OH 43232.

1805 Elaine Rd., Columbus, OH 43227, including the curtilage; Residence of JOSE ROSALES

156. The LOS ROSALES Agent Application for Omnex is dated October 18, 2017, and lists
JOSE LUIS ROSALES as the 100% Owner/Guarantor of LOS ROSALES. The street address
listed for JOSE LUIS ROSALES is 1805 Elaine Rd., Columbus, OH.

157. The LOS ROSALES Agent Setup and Configuration for RIA Financial was completed
in approximately September of 2018, and lists JOSE LUIS ROSALES OCAMPO as the 100%
Member. The contact information for JOSE LUIS ROSALES OCAMPO lists a home address
of 1805 Elaine Rd., Columbus, OH 43227,

158. On July 30, 2019, at approximately 2:49 PM, law enforcement observed an Unidentified
Female Hispanic with a black bag strapped across her enter LOS ROSALES at 1028 Shady
Lane Rd., Columbus, OH 43227.

A. At approximately 2:50 PM the same Unidentified Female Hispanic exited LOS
ROSALES without the black bag. This Unidentified Female Hispanic then drove to 1805
Elaine Rd., Columbus, OH 43227, and at approximately 2:58 PM used a key to open the
door to the residence.

159. On August 13, 2019, at approximately 8:00 AM, law enforcement observed JOSE LUIS
ROSALES OCAMPO (JOSE ROSALES) exit a residence located at approximately 1805
Elaine Rd., Columbus, OH 43227 (NOTE: 1805 Elaine Rd. is adjacent to 1809 Elaine Rd. and
the two residences share a common front porch; it was from one of these two residences that
JOSE ROSALES exited). JOSE ROSALES entered a vehicle that had been parked across

from, and facing, the residence at 1805 Elaine Rd., Columbus, OH 43227. The vehicle entered

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 60)
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 62 of 89 PAGEID #: 62

by JOSE ROSALES was a GMC Terrain with Ohio license plate HNE-1210. According to a
law enforcement database the owner of the above vehicle is JOSE LUIS ROSALES
OCAMPO. The street address associated with this vehicle is 1028 Shady Lane Rd., Columbus,
OH 43227, and the address type is listed as “Residence.” JOSE ROSALES exited the parking
lot traveling north.

A. At approximately 8:08 AM, a GMC Terrain with Ohio license plate HNE-1210 was
parked in front of 1028 Shady Lane Rd., Columbus, OH 43227. The vehicle appeared to
be unoccupied.

160. On August 15, 2019, law enforcement conducted physical and video surveillance of
JOSE ROSALES, At approximately 7:44 AM, law enforcement observed JOSE LUIS
ROSALES OCAMPO (JOSE ROSALES) exit a residence located at 1805 Elaine Rd.,
Columbus, OH 43227. JOSE ROSALES was carrying a bag and cup. The bag was light green
or gray in color and appeared to be made of a cloth material. JOSE ROSALES entered a vehicle
that had been parked near the residence at 1805 Elaine Rd., Columbus, OH 43227. The vehicle
entered by JOSE ROSALES was a GMC Terrain with Ohio license plate HNE-1210. JOSE
ROSALES exited the parking lot traveling north.

A. At approximately 7:52 AM, JOSE ROSALES arrived at LOS ROSALES, 1028 Shady
Lane Rd., Columbus, OH 43227. JOSE ROSALES accessed the passenger door then
approached the entrance to LOS ROSALES. JOSE ROSALES keyed the front door of
LOS ROSALES and then entered the business. While JOSE ROSALES was keying the
front door of the business, law enforcement physically observed what appeared to be the
light green or gray bag taken from 1805 Elaine Rd., Columbus, OH 43227, on the

sidewalk in front of LOS ROSALES and at the feet of JOSE ROSALES.

     

  

 

EE

JOSE LUIS ROSALES-OCAMPO, et al. : i _ Page 61

 

Affidavit-
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 63 of 89 PAGEID #: 63

B, At approximately 7:53 AM, law enforcement drove past LOS ROSALES and the bag
was no longer on the sidewalk.

3470 Oak Bend Blvd., Canal Winchester, OH 43110, including the curtilage and any vehicles

on the curtilage; Residence of THANIA ROSALES

161. THANIA ROSALES and Luis Alcauter-Alcauter purchased the residence at 3470 Oak
Bend Blvd., Canal Winchester, OH 43110, for the Sales Price of $100,000, in May of 2017. The
purchase price for 3470 Oak Bend Blvd., Canal Winchester, OH 43110, was paid in full through
four wire transfers. Two of the wire transfer came from bank accounts under the contro] of
THANIA ROSALES. The two wire transfers from the bank accounts under the control of
THANIA ROSALES were conducted on May 17, 2017, for the following amounts:

A. $18,000; JP Morgan Chase Bank Account 123716960
B. $14,600; 5" 3" Bank Account 7974766151

162. On October 15, 2018, law enforcement removed three trash bags from the refuse can in
front of 3470 Oak Bend Blvd., Canal Winchester, OH 43110, that had been placed at the
curbside for removal. Investigators searched the trash bag and located a Sigue deposit slip for
Key Bank for the total amount of $3,055.

163. On June 11, 2019, video surveillance reveals vehicles similar to those associated with
THANIA ROSALES and JOSE ROSALES, both leaving LOS ROSALES at approximately
4:05 PM. At approximately 4:40 PM, law enforcement observed JOSE ROSALES park a red
GMC Terrain, Ohio license plate HNE-1210, across the street from 3470 Oak Bend Blvd., Canal
Winchester, OH 43110. Law enforcement further observed THANIA ROSALES walk to this
vehicle after it was parked by JOSE ROSALES across the street from 3470 Oak Bend Blvd.,

Canal Winchester, OH 43110.

    

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al, _ Page 62
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 64 of 89 PAGEID #: 64

164. On July 23, 2019, law enforcement conducted surveillance on THANIA ROSALES and
observed her leaving 4340 East Main St., Suite A, Columbus, OH 43213, driving a black Toyota
RAV4, Ohio license plate HNN-1641, at approximately 10:31 AM. THANIA ROSALES then
drove to 3470 Oak Bend Blvd., Canal Winchester, OH 43110. Prior to entering 3470 Oak Bend
Bivd., Canal Winchester, OH 43110, THANIA ROSALES accessed the passenger side of her
vehicle.

A. At approximately 12:46 PM on July 23, 2019, law enforcement observed THANIA
ROSALES leave 3470 Oak Bend Blvd., Canal Winchester, OH 43110. In approximately
91 minutes after leaving 3470 Oak Bend Blvd., Canal Winchester, OH 43110, THANIA
ROSALES traveled to the following locations in this order: La Michoacana, 166 S
Hamilton Rd, Whitehall, OH 43213; LOS ROSALES, 1028 Shady Lane Rd., Columbus,
OH 43227; EXPRESS CELLULAR, 4260 Eastland Square Dr., Columbus, OH 43232;
and LOS ROSALES 2, 4340 East Main St., Suite A, Columbus, OH 43213. While
THANIA ROSALES was at 4340 East Main St., Suite A, Columbus, OH 43213, an
unidentified young Hispanic female removed a trash bag and two grocery style bags from
this business and placed them in an unsecured dumpster located at the rear of this
location. At approximately 2:46 PM THANIA ROSALES and the unidentified young
Hispanic female left 4340 East Main St., Suite A, Columbus, OH 43213.

B. On July 23, 2019, law enforcement removed the trash bag and one of the grocery style
bags that had been placed in the unsecured dumpster located at the rear of the 4340 East
Main St., Suite A, Columbus, OH 43213. The contents of these trash bags included the

following: Bank bands for U.S. Currency marked in denominations of $50, $100, $250,

 

FEES Es

 

‘Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 63

   

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 65 of 89 PAGEID #: 65

$500, $1,000 and $2,000; documents related to bank deposits; and numerous shredded
wire transfer receipts.
165. On August 22, 2019, law enforcement removed two trash bags from the refuse can in
front of 3470 Oak Bend Blvd., Canal Winchester, OH 43110, that had been placed at the
curbside for removal. Investigators searched the trash bag and located a blank Sigue deposit slip

for Key Bank.
720 Preston Trails Dr., Pickerington, OH 43147, including the curtilage and any vehicles on
the curtilage; Residence of JOSUE GAMA and DULCE ROSALES

166. JOSUE GAMA and DULCE ROSALES purchased the residence at 720 Preston Trails
Dr., Pickerington, OH 43147, for the Contract Sales Price of $189,000, on December 2, 2016.
This purchase was completed with four cashier’s checks and therefore no mortgage was taken on
the property. The largest of the four checks used to purchase this property was drawn directly
from the EXPRESS CELLULAR business account at Chase Bank (4556909302) in the amount
of $74,000 (NOTE: It appears this check was purchased with a withdrawal of $65,000 and
$9,000 in cash).

167. On July 9, 2018, law enforcement conducted surveillance on EXPRESS CELLULAR
located at 4260 Eastland Square Dr., Columbus, OH 43232. At approximately 5:46 PM, law
enforcement observed DULCE ROSALES and several children enter a white Acura with Ohio
license plate HHH-6056. Law enforcement followed this vehicle directly to a residence located
at 3470 Oak Bend Blvd., Canal Winchester, OH 43110 (NOTE: This residence is known to be
the home of THANIA ROSALES.) At approximately 5:54 PM, the occupants of the white
Acura, including DULCE ROSALES, entered residence located at 3470 Oak Bend Blvd., Canal

Winchester, OH 43110.

       

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. : Page 64
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 66 of 89 PAGEID #: 66

A. At approximately 7:18 PM, law enforcement observed DULCE ROSALES and several
children exit 3470 Oak Bend Blvd., Canal Winchester, OH 43110, and enter the white
Acura with Ohio license plate HHH-6056. The white Acura traveled to a McDonald’s
drive thru and then proceeded to 720 Preston Trails Dr., Pickerington, OH 43147.

168, On July 10, 2018, law enforcement conducted surveillance on the residence located at
720 Preston Trails Dr., Pickerington, OH 43147. At approximately 9:08 AM, law enforcement
observed JOSUE GAMA carrying boxes from the garage of 720 Preston Trails Dr.,
Pickerington, OH 43147, to a white van with Ohio license plate GBA-6818.

A. At approximately 10:45 AM, law enforcement observed JOSUE GAMA and a child
carrying the boxes from the white van into EXPRESS CELLULAR located at 4260
Eastland Square Dr., Columbus, OH 43232.

169. On August 19, 2019, law enforcement conducted surveillance on the residence located at
720 Preston Trails Dr., Pickerington, OH 43147. At approximately 9:21 AM, law enforcement
observed JOSUE GAMA carry a large cardboard box from the garage of 720 Preston Trails Dr.,
Pickerington, OH 43147, and place it in the rear of a white van with Ohio license plate GBA-
6818. At approximately 9:28 AM, law enforcement observed JOSUE GAMA carry a flat screen
television from the residence of 720 Preston Trails Dr., Pickerington, OH 43147, and place it in
the rear of the white van.

A. At approximately 9:31 AM, JOSUE GAMA entered the white van and drove directly to
EXPRESS CELLULAR located at 4260 Eastland Square Dr., Columbus, OH 43232.
JOSUE GAMA parked the white van directly in front of EXPRESS CELLULAR.
JOSUE GAMA removed a flat screen television from the white van and entered

EXPRESS CELLULAR. JOSUE GAMA then exited EXPRESS CELLULAR,

Affidavit-JOSE LUIS ROSALES-OCAMPO, et ai. Page 65
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 67 of 89 PAGEID #: 67

propped the door to the business open, returned to the rear of the van, and carried a large
cardboard box into EXPRESS CELLULAR. JOSUE GAMA exited EXPRESS
CELLULAR again, and carried what appeared to be music lighting equipment from the
van into EXPRESS CELLULAR.

170. On August 20, 2019, law enforcement was conducting surveillance on the residence
located at 720 Preston Trails Dr., Pickerington, OH 43147. At approximately 8:52 AM, law
enforcement observed DULCE ROSALES enter a white Acura with Ohio license plate HHH-
6056 and depart from the residence.

A. At approximately 9:35 AM, DULCE ROSALES arrived at EXPRESS CELLULAR
located at 4260 Eastland Square Dr., Columbus, OH 43232, driving the white Acura. At
approximately 9:38 AM, DULCE ROSALES exited the vehicle and carried three large
gift style bags into EXPRESS CELLULAR. Also at approximately 9:38 AM, JOSUE
GAMA arrived driving a white van with Ohio license plate GBA-6818. JOSUE GAMA
exited the vehicle carrying a small dog and entered EXPRESS CELLULAR.

171. On August 22, 2019, law enforcement conducted surveillance on the residence located at
720 Preston Trails Dr., Pickerington, OH 43147. At approximately 8:49 AM, law enforcement
observed DULCE ROSALES exit the residence carrying a purse and a bag. DULCE
ROSALES entered a white Acura with Ohio license plate HHH-6056 and drove away from the
residence,

A. At approximately 9:24 AM, the white Acura was observed in the parking lot of
EXPRESS CELLULAR located at 4260 Eastland Square Dr., Columbus, OH 43232.

172, On August 23, 2019, law enforcement conducted surveillance on the residence located at

720 Preston Trails Dr., Pickerington, OH 43147. At approximately 8:49 AM, law enforcement

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. Page 66
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 68 of 89 PAGEID #: 68

observed DULCE ROSALES exit the residence carrying what appeared to be a container.
DULCE ROSALES entered a white Acura with two children and drove away from the
residence. Law enforcement followed DULCE ROSALES to an elementary school. At
approximately 9:06 AM DULCE ROSALES departed from the elementary school and no one
else was seen in the vehicle with her. After departing from the elementary school, law
enforcement continued to follow the white Acura.

A. At approximately 9:17 AM, the white Acura with Ohio license plate HHH-6056 entered
the Eastland Square parking lot and parked directly in front of EXPRESS CELLULAR
located at 4260 Eastland Square Dr., Columbus, OH 43232. JOSUE GAMA exited from
the passenger seat, appeared to have something under his right arm, appeared to open the
door to EXPRESS CELLULAR with a key and then entered the store (NOTE: JOSUE
GAMA was not previously observed entering the vehicle or while the vehicle was at the
elementary school). DULCE ROSALES also entered EXPRESS CELLULAR at this
time. JOSUE GAMA returned to the Acura and then re-enters EXPRESS CELLULAR
carrying a bag. JOSUE GAMA returned to the Acura again and then re-entered
EXPRESS CELLULAR using both hands to carry an item.

173. On August 23, 2019, law enforcement observed a trash can at the end of the driveway of
the residence located at 720 Preston Trails Dr., Pickerington, OH 43147. Law enforcement
arranged to have the contents of this trash can provided to law enforcement once it had been
collected by a Rumpke employee. Law enforcement observed a Rumpke employee collect the
trash from 720 Preston Trails Dr., Pickerington, OH 43147, and this trash was provided to law
enforcement at a second location. Items recovered from the trash collected at 720 Preston Trails

Dr., Pickerington, OH 43147, included:

 

     

  

        
 

Affidavit-JOS

    

E LUIS ROSALES-OCAMPO, et al. . ~ Page 67

 

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 69 of 89 PAGEID #: 69

A. A Chase Bank deposit slip dated June 11, 2019, for a bank account ending in 9302
(NOTE: The EXPRESS CELLULAR business account at Chase Bank ends in 9302.)
B. A Huntington deposit slip dated June 11, 2019.
C. An invoice dated May 6, 2019, addressed to DULCE ROSALES, “4260 eastland square
dr, columbus ohio 43232.”
Vehicles

2013 GMC Terrain, Ohio license plate HNE-1210, red in color, registered to JOSE LUIS

 

ROSALES-OCAMPO

174, According to a law enforcement database the owner of the above vehicle is JOSE LUIS
ROSALES OCAMPO. The street address associated with this vehicle is 1028 Shady Lane Rd.,
Columbus, OH 43227, and the address type is listed as “Residence.”

175. On June 11, 2019, law enforcement observed JOSE ROSALES park a red GMC Terrain,
Ohio license plate HNE-1210, across the street from 3470 Oak Bend Blvd., Canal Winchester,
OH 43110. Law enforcement further observed THANIA ROSALES walk to this vehicle after it
was parked by JOSE ROSALES across the street from 3470 Oak Bend Blvd., Canal
Winchester, OH 43110.

176. As detailed previously, there is probable cause to believe that on at least two occasions in
August of 2019, JOSE ROSALES utilized the GMC Terrain, Ohio license plate HNE-1210, to
travel to 1028 Shady Lane Rd., Columbus, OH 43227; from 1805 Elaine Rd., Columbus, OH

43227.

 

od ge Ps rT —— sa -_

‘Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

   
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 70 of 89 PAGEID #: 70

2017 Toyota RAV4, Ohio license plate HNN-1641, black in color, registered to Luis Alcauter
(known to be driven by THANIA ROSALES)

177. On November 20, 2018, at approximately 1:58 PM, ELIEZAR MENDOZA-NAVA

 

arrived at LOS ROSALES 2, 4340 East Main St., Suite A, Columbus, OH 43213. At this time
THANIA ROSALES was present in the business and a black Toyota RAV4 was in the parking
lot.

178. On July 18, 2019, law enforcement observed THANIA ROSALES leaving LOS
ROSALES, 1028 Shady Lane Rd., Columbus, OH 43227, driving a black sport utility vehicle,
Ohio license plate HNN-1641.

179. On July 23, 2019, law enforcement observed THANIA ROSALES leave 3470 Oak Bend
Blvd., Canal Winchester, OH 43110, driving a black Toyota RAV4, Ohio license plate HNN-
1641. In approximately 91 minutes after leaving 3470 Oak Bend Blvd., Canal Winchester, OH
43110, THANIA ROSALES traveled to the following locations in this order: La Michoacana,
166 S Hamilton Rd, Whitehall, OH 43213: LOS ROSALES, 1028 Shady Lane Rd., Columbus,
OH 43227; EXPRESS CELLULAR, 4260 Eastland Square Dr., Columbus, OH 43232: and
LOS ROSALES 2, 4340 East Main St., Suite A, Columbus, OH 43213,

2017 Acura MDX, Ohio license plate HHH-6056, white in color, registered to JOSUE GAMA-

PEREZ

 

180. On July 9, 2018, law enforcement conducted surveillance on EXPRESS CELLULAR
located at 4260 Eastland Square Dr., Columbus, OH 43232. At approximately 5:46 PM, law
enforcement observed DULCE ROSALES and several children enter a white Acura with Ohio

license plate HHH-6056. Law enforcement followed this vehicle directly to a residence located

at 3470 Oak Bend Blvd., Canal Winchester, OH 43110.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 71 of 89 PAGEID #: 71

181. On June 24, 2019, at approximately 12:27 PM, law enforcement observed a white Acura
with Ohio license plate HHH-6056 parked in front of LOS ROSALES, 1028 Shady Lane Rd.,
Columbus, OH 43227.

182. On August 23, 2019, at approximately 9:17 AM, a white Acura with Ohio license plate
HHH-6056 entered the Eastland Square parking lot and parked directly in front of EXPRESS
CELLULAR located at 4260 Eastland Square Dr., Columbus, OH 43232. JOSUE GAMA
exited from the passenger seat, appeared to have something under his right arm, appeared to
open the door to EXPRESS CELLULAR with a key and then entered the store (NOTE:
JOSUE GAMA was not previously observed entering the vehicle or while the vehicle was at the
elementary school). DULCE ROSALES also entered EXPRESS CELLULAR at this time.
JOSUE GAMA returned to the Acura and then re-enters EXPRESS CELLULAR carrying a
bag. JOSUE GAMA returned to the Acura again and then re-entered EXPRESS CELLULAR
using both hands to carry an item.

2000 Chevrolet Express Cargo, Ohio license plate GBA-6818, white in color, registered to

Windows and Houses Cleaning Gama.

183. On July 10, 2018, law enforcement conducted surveillance on the residence located at
720 Preston Trails Dr., Pickerington, OH 43147. At approximately 9:08 AM, law enforcement
observed JOSUE GAMA carrying boxes from the garage of 720 Preston Trails Dr.,
Pickerington, OH 43147, to a white van with Ohio license plate GBA-6818.

A. At approximately 10:45 AM, law enforcement observed JOSUE GAMA and a child
carrying the boxes from the white van into EXPRESS CELLULAR located at 4260

Eastland Square Dr., Columbus, OH 43232.

 

EE RE a i

Affidavit-J¢ JOSE LUIS ROSALES-OCAMPOQ, et al. Page 70
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 72 of 89 PAGEID #: 72

184, On August 19, 2019, at approximately 9:31 AM, JOSUE GAMA drove a white van,
Ohio license plate GBA-6818, to EXPRESS CELLULAR located at 4260 Eastland Square Dr.,
Columbus, OH 43232. JOSUE GAMA parked the white van directly in front of EXPRESS
CELLULAR. JOSUE GAMA removed a flat screen television from the white van and entered
EXPRESS CELLULAR. JOSUE GAMA then exited EXPRESS CELLULAR, propped the
door to the business open, returned to the rear of the van, and carried a large cardboard box into
EXPRESS CELLULAR. JOSUE GAMA exited EXPRESS CELLULAR again, and carried
what appeared to be music lighting equipment from the van into EXPRESS CELLULAR.

185. On August 20, 2019, at approximately 9:38 AM, JOSUE GAMA arrived at EXPRESS
CELLULAR located at 4260 Eastland Square Dr., Columbus, OH 43232; driving a white van

with Ohio license plate GBA-6818.

 
 
 

a a = = ~~ aT

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 73 of 89 PAGEID #: 73

CONCLUSION

186. Your Affiant has investigated and is continuing to investigate the following individuals
and businesses for various offenses related to narcotics trafficking and money laundering:

A. JOSE LUIS ROSALES-OCAMPO (“JOSE ROSALES”) and JOSE LUIS
ROSALES LLC, DBA LOS ROSALES (“LOS ROSALES”);

B. THANIA ROSALES-GUADARRAMA AKA “NATALIE” (“THANIA ROSALES”)
and LOS ROSALES 2 LLC (“LOS ROSALES 2”);

C. JOSUE GAMA-PEREZ (“JOSUE GAMA”) and EXPRESS CELLULAR Y MAS
LLC (“EXPRESS CELLULAR”);

D. DULCE ROSALES-GUADARRAMA (“DULCE ROSALES”), AKA DULCE
ROSALES, AKA DELCY BONILLA-CHACON, AKA DELCY N. BONILLA,
AKA DULCE BONILLA; AKA “POOCHIES”; AKA “PUCHONA”;

E. ELIEZAR MENDOZA-NAVA (“MENDOZA-NAVA”);

F. RODRIGO ESQUEDA-VAZQUEZ (“ESQUEDA-VAZQUEZ”);

G. JULIO ANGEL HOMER GONZALEZ (“GONZALEZ”);

H. RODOLFO FRANCO-VALDEZ (“FRANCO-VALDEZ”).

187, Based on the facts set forth herein, my experience, and the experience of other law
enforcement officers with whom I have conferred, I submit that there is probable cause to believe
that between 2013 and 2019, the exact dates being unknown, the above named individuals
conspired with others to distribute narcotics in the Southern District of Ohio, in violation of Title
21 U.S.C. § 846; and to launder narcotics proceeds from the Southern District of Ohio, to
Mexico, through the businesses LOS ROSALES, LOS ROSALES 2, and EXPRESS

CELLULAR, all in violation of Title 18 U.S.C. § 1956(h).

 

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 74 of 89 PAGEID #: 74

188. The purpose of this affidavit is to secure Search Warrants for the following locations, to
include the curtilage and any vehicles on the curtilage--

A. LOS ROSALES:

i. 1028 Shady Lane Rd., Columbus, OH 43227, (business location of LOS
ROSALES, owned and operated by JOSE ROSALES); and

ii. 1805 Elaine Rd., Columbus, OH 43227, (residence of JOSE ROSALES).

B. LOS ROSALES 2:

i. 4340 East Main St., Suite A, Columbus, OH 43213, (business location of LOS
ROSALES 2, owned and operated by THANIA ROSALES); and

ii. 3470 Oak Bend Blvd., Canal Winchester, OH 43110, (residence of THANIA
ROSALES).

C. EXPRESS CELLULAR:

i. 4260 Eastland Square Dr., Columbus, OH 43232, (business location of
EXPRESS CELLULAR); and

ii. 720 Preston Trails Dr., Pickerington, OH 43147, (residence of JOSUE GAMA
and DULCE ROSALES).

D. Vehicles:

i. 2013 GMC Terrain, Ohio license plate HNE-1210, red in color, registered to
JOSE LUIS ROSALES-OCAMPO;

ii. 2017 Toyota RAV4, Ohio license plate HNN-1641, black in color, registered to
Luis Alcauter (known to be driven by THANIA ROSALES);

iti. 2017 Acura MDX, Ohio license plate HHH-6056, white in color, registered to
JOSUE GAMA-PEREZ; and

iv. 2000 Chevrolet Express Cargo, Ohio license plate GBA-6818, white in color,
registered to Windows and Houses Cleaning Gama.

189. This affidavit provides probable cause to believe that searches of these locations will

uncover fruits, evidence, or instrumentalities of a crime, namely criminal violations of Title 18

 

 
 

 

 

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al. aa seen Page 73
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 75 of 89 PAGEID #: 75

U.S.C. § 1956, and 21 U.S.C. § 846. All of these locations are described more specifically in

Attachment A. The items to be seized are documented in Attachment B.

Respectfully submitted,

LNG

Kevin Doyle

Special Agent

Internal Revenue Le
Criminal Investigation

Subscribed and sworn to‘before.mé or ate | C , 2019.

 

The Honorable Kimberly A. Jolson’.
United States Magistrate Judge

  

Affidavit-JOSE LUIS ROSALES-OCAMPO, et al.

  
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 76 of 89 PAGEID #: 76

Attachment A
PROPERTY TO BE SEARCHED:

1. This affidavit is submitted in support of an application for search warrant(s) for
evidence of violations of the federal laws named above at the following
location(s):

a. 1028 Shady Lane Rd., Columbus, OH 43227, including the curtilage,
has been identified as the business location of JOSE LUIS ROSALES
LLC DBA LOS ROSALES (LOS ROSALES). LOS ROSALES has
conducted business from this location since approximately 2014. This
business is located in a strip mall, southeast of the intersection of E. Main
St. and Shady Lane Rd. The parking lot to the north of this strip mail is a
Shell gas station. The windows and doors of this business are almost
completely covered with advertisements.

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 77 of 89 PAGEID #: 77

b. 4340 East Main St., Suite A, Whitehall, OH 43213, including the
curtilage, has been identified as the business location of LOS ROSALES
2 LLC (“LOS ROSALES 2”). LOS ROSALES 2 has conducted business
from this location since approximately 2017. This business is located
inside of a building that is also used as a “Wellness Center”, northwest of
the intersection of East Main St. and Westphal Ave. The building is
marked with a white and green sign that displays the numbers “4340”. The
entrance to LOS ROSALES 2 is the western most door of the building and
faces south.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 2
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 78 of 89 PAGEID #: 78

c. 4260 Eastland Square Dr., Columbus, OH 43232, including the
curtilage, has been identified as the business location of EXPRESS
CELLULAR Y MAS LLC (EXPRESS CELLULAR). EXPRESS
CELLUAR has conducted business from this location since approximately
2013. This business is located in a strip mall southwest of the intersection
of Refugee Rd. and Hamilton Rd. 4260 is located to the north inside of the
strip mall and is marked with a sign, red and yellow in color, which reads
“EXPRESS CELLULAR Y MAS”. The windows and doors of this
business are almost completely covered with advertisements.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 3
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 79 of 89 PAGEID #: 79

d. 1805 Elaine Rd., Columbus, OH 43227, including the curtilage, has
been identified as the residence of JOSE LUIS ROSALES OCAMPO
(JOSE ROSALES). This residence is an apartment located in the Sutton
Square Townhomes apartment complex, near the intersection of Elaine
Rd. and Elaine Place North. 1805 Elaine Rd. is adjacent to 1809 Elaine
Rd. and the two residences share 2 common front porch.

 

    

 
 
 

Attachment A-JO

 

Se a

SE LUIS ROSALES-OCAMPO, et al, Page 4

 
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 80 of 89 PAGEID #: 80

e. 3470 Oak Bend Blyd., Canal Winchester, OH 43110, including the
curtilage and any vehicles on the curtilage, has been identified as the
residence of THANIA ROSALES-GUADARRAMA. This residence is
located north of the intersection of Refugee Rd. and Oak Bend Blvd. 3470
is approximately the third house north of Refugee Rd., on the east side of
Oak Bend Bivd.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 5
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 81 of 89 PAGEID #: 81

f. 720 Preston Trails Dr., Pickerington, OH 43147, including the
curtilage and any vehicles on the curtilage, has been identified as the
residence of JOSUE GAMA-PEREZ (“JOSUE GAMA”) and DULCE
ROSALES-GUADARRAMA (“DULCE ROSALES”). This residence is
located near the intersection of Preston Trails Dr. and Lillian Dr. The
mailbox associated with this residence is unique and is designed to look
like a lighthouse.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 6
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 82 of 89 PAGEID #: 82

g. 2013 GMC Terrain, Ohio license plate HNE-1210, red in color,
registered to JOSE LUIS ROSALES-OCAMPO. The below photos are
not of the vehicle to be searched but are of vehicles similar to the vehicle
to be searched.

 

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 7
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 83 of 89 PAGEID #: 83

h. 2017 Toyota RAV4, Ohio license plate HNN-1641, black in color,
registered to Luis Alcauter (known to be driven by THANIA
ROSALES). The below photos are not of the vehicle to be searched but
are of vehicles similar to the vehicle to be searched.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, etal, Page 8
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 84 of 89 PAGEID #: 84

i. 2017 Acura MDX, Ohio license plate HHH-6056, white in color,
registered to JOSUE GAMA-PEREZ. The below photos are not of the
vehicle to be searched but are of vehicles similar to the vehicle to be
searched.

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. Page 9
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 85 of 89 PAGEID #: 85

j- 2000 Chevrolet Express Cargo,
color, registered to Windows an
photos are not of the vehicle to be
the vehicle to be searched.

Ohio license plate GBA-6818, white in
d Houses Cleaning Gama. The below
searched but are of vehicles similar to

 

Attachment A-JOSE LUIS ROSALES-OCAMPO, et al. -

Page 10
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 86 of 89 PAGEID #: 86

Attachment B
ITEMS TO BE SEIZED:

Records and information to be seized by the government:

1,

including:

a. Records identifying the establishment, ownership, operation and/or contro] of any
limited liability corporation or other business entity including articles of organization;
correspondence with and/or submissions to/from any Secretary of State office;
applications, disposition records and/or correspondence related to the issuance or use
of Employer Identification Numbers (EIN); minutes and other official business
records; and documents identifying any registered agent(s), incorporator(s), and/or
other identified members;

b, All records identifying, or related to, any wire or money transfers including: records
that evidence the establishment, operation, activities, or disposition of, all business
relationships with wire transfer services, including, but not limited to, records
regarding training and certifications; all records regarding anti-money laundering
information, training, compliance, or communications; all records related to requests
for an electronic transfer or cash deposit, wiring or deposit instructions, receipts, and

correspondence, including, but not limited to, historical wire-transfer records;

ce. All records related or teferring to persons or entities in other countries and the
locations of such persons entities;

d. Asset ownership and/or acquisition records including contracts, invoices, receipts,
registrations, titles insurance records and/or photographs of assets including motor
vehicles, real property, boats, jewelry, precious metals and gems, and currency
(foreign, domestic, or virtual currency);

e. Travel records including travel directions, hotel reservations, rental car reservations,

airplane reservations, invoices, airline tickets, and itineraries;
f. Records related to banking or financial activity including communications and data

related to the opening, closing, use, custody and/or control of bank accounts,
alternative currency accounts (i.e. those related to Bitcoins), credit cards, and/or debit

Statements; welcome or account opening/closing notifications; deposit, payment,
withdrawal, or transfer orders, receipts and/or notifications; balance inquiries and/or

1
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 87 of 89 PAGEID #: 87

notices; and security notifications;

g. All financial statements, accounting records and Supporting source documents

relating to receipts, expenditures, general ledgers, accounts and notes receivable,

to JOSE LUIS ROSALES LLC, DBA LOS ROSALES; LOS ROSALES 2 LLC,
EXPRESS CELLULAR Y MAS LLC, and WINDOWS AND HOUSES
CLEANING HOUSES CLEANING GAMA LLC, or any variation of these entity
fames or any other entities identified through items seized pursuant to section b.
above;

paid, incurred, due, or computed; on sales, purchases, and income; related to any
person or government, including federal, state, and local municipalities;

1. Electronic records of internet sites visited and data accessed and/or communications
made in the course of visiting such internet Sites;

J. Communications records and histories made through and/or from applications
(known as “Apps”); emails; texts; calls or other media contained on the electronic
devices to be searched and all attachments included in such communications;

k. Contact lists and any documents reflecting hames, addresses, email addresses,
telephone numbers, fax numbers and/or other contact information;

I, Cash in excess of $1,000;

m. All items related to the ordering, manufacturing, packaging, possession, storage,
shipment, sale, and/or distribution of narcotics;

n. Records related to the rental or ownership of, depending on the circumstances of the
defendant, apartments and/or homes, including applications, agreements, credit
checks, payment records or receipts, correspondence from leasing offices or financial
institutions, and/or any other items related to the lease, Ownership, or payment
regarding an apartment unit or home;

records or receipts, correspondence from leasing offices or financial institutions,
and/or any other items related to the lease, ownership, or payment regarding any of
the defendants’ businesses;

p. Any items related to package mailings including shipping receipts, tracking numbers,
sender and recipient information, payment receipts, and/or any other items
referencing the shipment or receipt of packages;
: : 88
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 88 of 89 PAGEID #: 8

q. Any identification cards including driver’s licenses, ID cards, benefits cards, credit
cards, debit cards, or any other means of identification regarding the defendants:

(hereinafter, “COMPUTER”:

a. evidence of user attribution showing who used or owned computers, cell phones, and
electronic devices at the time the things described in this warrant were created, edited,

described in this warrant were created, edited, or deleted, such as logs, registry
entries, configuration files, saved usernames and passwords, documents, browsing
history, user profiles, email, email contacts, “chat,” instant messaging logs,
photographs, and correspondence;

¢. evidence of software that would allow others to control the COMPUTER, such as
viruses, Troj horses, and other forms of malicious software, as well as evidence of
the presence or absence of security software designed to detect malicious software;

d. evidence of the lack of such malicious software;

evidence indicating how and when the computer was accessed or used to determine
the chronological context of computcr access, use, and events relating to crime under
investigation and to the computer user;

f. evidence indicating the computer user’s state of mind as it relates to the crime under
investigation;

g. evidence of the attachment to the COMPUTER of other Storage devices or similar
containers for electronic evidence;

h. evidence of counter-forensic programs (and associated data) that are designed to
eliminate data from the COMPUTER;

i, evidence of the times the COMPUTER was used;

j. passwords, encryption keys, and other access devices that may be necessary to access
the COMPUTER;
Case: 2:19-mj-00720-KAJ Doc #: 1 Filed: 09/16/19 Page: 89 of 89 PAGEID #: 89

k. documentation and manuals that may be necessary to access the COMPUTER or to
conduct a forensic examination of the COMPUTER;

I. records of or information about Internet Protocol addresses used by the COMPUTER;

m. records of or information about the COMPUTER’s Internet activity, including
firewall logs, caches, browser history and cookies, “bookmarked” or “favorite” web
pages, search terms that the user entered into any Internet search engine, and records
of user-typed web addresses; and

n, contextual information necessary to understand the evidence described in this
attachment.

This warrant authorizes a review of electronic storage media and electronically stored
information seized or copied pursuant to this watrant in order to locate evidence, fruits,
and instrumentalities described in this warrant. The review of this electronic data may be

in addition to law enforcement officers and agents, attorneys for the government, attorney
support staff, and technical experts. Pursuant to this warrant, IRS-CI and/or DEA may
deliver a complete copy of the seized or copied electronic data to the custody and control
of attorneys for the government and their support staff for their independent review.
